Exhibit 10.1

Execution Version

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

October 20, 2005

 

among

 

NATIONWIDE HEALTH PROPERTIES, INC.,

as Borrower,

 

The LENDERS Party Hereto,

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

 

BANK OF AMERICA, N.A.,

as Syndication Agent,

 

KEY BANK NATIONAL ASSOCIATION,

UBS LOAN FINANCE LLC

and

WELLS FARGO BANK, N.A.

as Co-Documentation Agents,

 

CALYON NEW YORK BRANCH

as Senior Managing Agent,

 

WACHOVIA BANK, NATIONAL ASSOCIATION and EMIGRANT SAVINGS BANK,

A DIVISION OF NEW YORK PRIVATE BANK & TRUST

as Managing Agents

 

and

 

U.S. BANK NATIONAL ASSOCIATION and LASALLE BANK NATIONAL ASSOCIATION

as Co-Agents

 

and

 

BANC OF AMERICA SECURITIES LLC and J.P. MORGAN SECURITIES INC.,

as Joint Bookrunners and Joint Lead Arrangers

 

--------------------------------------------------------------------------------

 

$700,000,000

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Execution Version

 

 

 

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          Page


--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS

   5

SECTION 1.01.

   Defined Terms.    5

SECTION 1.02.

   Classification of Loans and Borrowings.    29

SECTION 1.03.

   Terms Generally.    30

SECTION 1.04.

   Accounting Terms; GAAP.    30

ARTICLE II. THE CREDITS

    

SECTION 2.01.

   The Commitments.    30

SECTION 2.02.

   Loans and Borrowings.    31

SECTION 2.03.

   Requests for Revolving Borrowings.    31

SECTION 2.04.

   Competitive Bid Procedure.    32

SECTION 2.05.

   Swingline Loans.    35

SECTION 2.06.

   Letters of Credit.    36

SECTION 2.07.

   Funding of Borrowings.    40

SECTION 2.08.

   Interest Elections.    41

SECTION 2.09.

   Termination, Reduction and Extension of the Commitments.    42

SECTION 2.10.

   Repayment of Loans; Evidence of Debt.    44

SECTION 2.11.

   Prepayment of Loans.    45

SECTION 2.12.

   Fees.    47

SECTION 2.13.

   Interest.    48

SECTION 2.14.

   Alternate Rate of Interest.    49

SECTION 2.15.

   Increased Costs.    49

SECTION 2.16.

   Break Funding Payments.    51

SECTION 2.17.

   Taxes.    51

SECTION 2.18.

   Payments Generally; Pro Rata Treatment; Sharing of Setoffs.    53

SECTION 2.19.

   Mitigation Obligations; Replacement of Lenders.    55

ARTICLE III. REPRESENTATIONS AND WARRANTIES

   55

SECTION 3.01.

   Organization; Powers.    55

SECTION 3.02.

   Authorization; Enforceability.    56

SECTION 3.03.

   Governmental Approvals; No Conflicts.    56

SECTION 3.04.

   Financial Condition; No Material Adverse Change.    56

SECTION 3.05.

   Properties.    56

SECTION 3.06.

   Litigation and Environmental Matters.    57

SECTION 3.07.

   Compliance with Laws and Agreements.    57

SECTION 3.08.

   Investment and Holding Company Status.    57

SECTION 3.09.

   Taxes.    57

SECTION 3.10.

   ERISA.    58

SECTION 3.11.

   Disclosure.    58

SECTION 3.12.

   Use of Credit.    58

 

- i -



--------------------------------------------------------------------------------

SECTION 3.13.

   Material Agreements and Liens.    58

SECTION 3.14.

   Capitalization.    59

SECTION 3.15.

   Subsidiaries and Investments.    59

SECTION 3.16.

   Real Property.    59

SECTION 3.17.

   Solvency.    59

SECTION 3.18.

   No Default.    60

SECTION 3.19.

   Insurance.    60

SECTION 3.20.

   Organizational Documents.    60

SECTION 3.21.

   Executive Offices; Places of Organization.    60

SECTION 3.22.

   Securities Act.    60

SECTION 3.23.

   REIT Status.    60

SECTION 3.24.

   Leases.    60

SECTION 3.25.

   Brokers.    61

SECTION 3.26.

   Foreign Assets Control Regulations, Etc.    61 ARTICLE IV. CONDITIONS    61

SECTION 4.01.

   Effective Date.    61

SECTION 4.02.

   Each Credit Event.    63 ARTICLE V. AFFIRMATIVE COVENANTS    63

SECTION 5.01.

   Financial Statements and Other Information.    63

SECTION 5.02.

   Notices of Material Events.    65

SECTION 5.03.

   Existence; Conduct of Business.    66

SECTION 5.04.

   Payment of Obligations.    66

SECTION 5.05.

   Maintenance of Properties; Insurance.    66

SECTION 5.06.

   Books and Records; Inspection Rights.    66

SECTION 5.07.

   Compliance with Laws.    66

SECTION 5.08.

   Use of Proceeds and Letters of Credit.    66

SECTION 5.09.

   Further Assurances.    67

SECTION 5.10.

   REIT Status.    67

SECTION 5.11.

   Hazardous Materials.    67

ARTICLE VI. NEGATIVE COVENANTS

   67

SECTION 6.01.

   Indebtedness.    67

SECTION 6.02.

   Liens.    68

SECTION 6.03.

   Fundamental Changes.    68

SECTION 6.04.

   Investments.    69

SECTION 6.05.

   Restricted Payments.    70

SECTION 6.06.

   Transactions with Affiliates.    70

SECTION 6.07.

   Certain Financial Covenants.    70

SECTION 6.08.

   Organizational Documents.    71

SECTION 6.09.

   Fiscal Year.    71

SECTION 6.10.

   Senior Management.    71

SECTION 6.11.

   Dispositions.    71

 

- ii -



--------------------------------------------------------------------------------

ARTICLE VII. EVENTS OF DEFAULT

   71

ARTICLE VIII. THE ADMINISTRATIVE AGENT

   74

ARTICLE IX. MISCELLANEOUS

   76

SECTION 9.01.

   Notices.    76

SECTION 9.02.

   Waivers; Amendments.    77

SECTION 9.03.

   Expenses; Indemnity; Damage Waiver.    78

SECTION 9.04.

   Successors and Assigns.    79

SECTION 9.05.

   Survival.    82

SECTION 9.06.

   Counterparts; Integration; Effectiveness.    82

SECTION 9.07.

   Severability.    82

SECTION 9.08.

   Right of Setoff.    83

SECTION 9.09.

   Governing Law; Jurisdiction; Etc.    83

SECTION 9.10.

   WAIVER OF JURY TRIAL.    84

SECTION 9.11.

   Headings.    84

SECTION 9.12.

   Confidentiality.    84

SECTION 9.13.

   USA PATRIOT Act    85

SECTION 9.14.

   Co-Agents.    85

SECTION 9.15.

   Additional Commitments.    85

SECTION 9.16.

   No Novation.    87

 

 

- iii -



--------------------------------------------------------------------------------

SCHEDULE 2.01

   –      Commitments

SCHEDULE 3.06

   –      Litigation and Environmental Disclosed Matters

SCHEDULE 3.13

   –      Material Agreements and Liens

SCHEDULE 3.14

   –      Stock Options

SCHEDULE 3.15

   –      Subsidiaries and Investments

SCHEDULE 3.16

   –      Real Property

SCHEDULE 3.24

   –      Leases

SCHEDULE 4.01(e)

   –      Organizational Documents

EXHIBIT A

   –      Form of Assignment and Assumption

EXHIBIT B-1

   –      Form of Revolving Note

EXHIBIT B-2

   –      Form of Competitive Note

EXHIBIT B-3

   –      Form of Swingline Note

EXHIBIT B-4

   –      Form of Term Note

EXHIBIT C

   –      Form of Borrowing Request

EXHIBIT D

   –      Form of Interest Election Request

EXHIBIT E

   –      [Intentionally Omitted]

EXHIBIT F

   –      Form of Opinion of Counsel to the Borrower

EXHIBIT G

        Form of Opinion of Special New York Counsel to the Borrower

EXHIBIT H

   –      Form of Compliance Certificate

 

- iv -



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (as so amended and restated and as may be
further amended, amended and restated, supplemented or otherwise modified, this
“Agreement”) dated as of October 20, 2005, between NATIONWIDE HEALTH PROPERTIES,
INC., the LENDERS party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.

 

The Borrower (as hereinafter defined), the Administrative Agent and certain
lenders are party to the Existing Credit Agreement (as hereinafter defined).

 

The Borrower has requested that the Lenders (as hereinafter defined) amend and
restate the Existing Credit Agreement to extend credit to the Borrower in an
aggregate principal or face amount not exceeding $700,000,000 at any one time
outstanding. The Lenders are prepared to extend such credit upon the terms and
conditions hereof.

 

Accordingly, to reflect the modification of certain terms and conditions in the
Existing Credit Agreement, the parties hereto agree to amend and restate the
Existing Credit Agreement in its entirety to read as follows:

 

ARTICLE I.

 

DEFINITIONS

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Accepting Lender” has the meaning assigned to such term in Section 9.15.

 

“Additional Commitment Amount” has the meaning assigned to such term in
Section 9.15.

 

“Additional Commitment Notice” has the meaning assigned to such term in
Section 9.15.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Lenders hereunder, or any successor Administrative Agent appointed
pursuant to Article VIII.

 

“Administrative Agent’s Account” means an account designated by the
Administrative Agent in a notice to the Borrower and the Lenders.

 

Compliance Certificate



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Investment Value” means for each permitted Investment identified in
Section 6.04 of this Agreement (and any related Property referred to in such
Section), the greater of (i) the purchase price of such Investment (and related
Property); or (ii) that portion of the Capitalization Value represented by the
relevant Investment (and related Property) as calculated in the most recent
Measuring Period.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1%. Any change in the Alternate Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided, however, a
Lender’s Applicable Percentage of any Class of Loans or Borrowings shall be
determined on such Lender’s Revolving Credit Commitment or Term Loan Commitment,
as applicable. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Syndicated
Eurodollar Loan, or with respect to the facility fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread”, “Facility Fee Rate” or “All-In Spread”, as
the case may be, based upon the ratings by Moody’s, Fitch and S&P, respectively,
applicable on such date to the Index Debt:

 

               Revolving Loan


--------------------------------------------------------------------------------

    Term Loan


--------------------------------------------------------------------------------

 

Index Debt Ratings:

S&P/Moody’s/Fitch

--------------------------------------------------------------------------------

      

ABR

Spread

--------------------------------------------------------------------------------

   

Eurodollar

Spread

--------------------------------------------------------------------------------

   

Facility Fee

Rate

--------------------------------------------------------------------------------

   

All-In

Spread

--------------------------------------------------------------------------------

   

Eurodollar

Spread

--------------------------------------------------------------------------------

 

Category 1

A-/A3/A- or better

       0.00 %   0.60 %   0.15 %   0.75 %   0.75 %

Category 2

BBB+/Baa1/BBB+

       0.00 %   0.725 %   0.15 %   0.875 %   0.875 %

Category 3

BBB/Baa2/BBB

       0.00 %   0.80 %   0.20 %   1.00 %   1.00 %

Category 4

BBB-/Baa3/BBB-

       0.00 %   0.90 %   0.20 %   1.10 %   1.10 %

Category 5

Not rated or less than:

BBB-/Baa3/BBB-

       0.00 %   1.20 %   0.30 %   1.50 %   1.50 %

 

Compliance Certificate



--------------------------------------------------------------------------------

For purposes of the foregoing, (i) if any of Moody’s, Fitch or S&P shall not
have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the last sentence of this definition), then such
rating agency shall be deemed to have established a rating in Category 5;
(ii) if only two of the ratings established or deemed to have been established
by Moody’s, Fitch and S&P for the Index Debt shall fall within the same
Category, the Applicable Rate shall be based on the two rating agencies that are
in agreement; (iii) if none of the ratings established or deemed to have been
established by Moody’s, Fitch and S&P for the Index Debt shall fall within the
same Categories, the Applicable Rate shall be based on the lower of the two
highest ratings; and (iv) if the ratings established or deemed to have been
established by Moody’s, Fitch and S&P for the Index Debt shall be changed (other
than as a result of a change in the rating system of Moody’s, Fitch or S&P),
such change shall be effective as of the date on which it is first announced by
the applicable rating agency, irrespective of when notice of such change shall
have been furnished by the Borrower to the Agent and the Lenders pursuant to
Section 5.01 or otherwise. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of Moody’s, Fitch or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Arrangers” means Banc of America Securities LLC and J.P. Morgan Securities Inc.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Nationwide Health Properties, Inc., a Maryland corporation.

 

“Borrowing” means (a) Syndicated Loans of the same Type, made, converted or
continued on the same date and, in the case of Syndicated Eurodollar Loans, as
to which a single Interest Period is in effect, (b) a Competitive Loan or group
of Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect or (c) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Syndicated Borrowing
in accordance with Section 2.03.

 

“Bullet Payment” shall mean any payment of the entire unpaid balance of any
Indebtedness at its final maturity other than the final payment with respect to
a loan that is fully

 

Compliance Certificate



--------------------------------------------------------------------------------

amortized over its term.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Borrowing,
continuation, a payment or prepayment of principal of or interest on, or
Interest Period for, a Eurodollar Loan, or a notice by a Borrower with respect
to any such Borrowing, continuation, payment, prepayment or Interest Period, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capitalization Value” means, at any date, solely with respect to the Nationwide
Entities, the sum of (without duplication):

 

(a) EBITDA for the most recent Measuring Period divided by (b) 10.25% (expressed
as a decimal) (excluding newly acquired Properties covered by clause (i) below);
plus

 

(b) all Cash and Cash Equivalents held by any Nationwide Entity at such time,
and, in the case of Cash and Cash Equivalents not Wholly-Owned, multiplied by a
percentage (expressed as a decimal) equal to the percentage of the total
outstanding Equity Interest held by any Nationwide Entity holding title to such
Cash and Cash Equivalents;

 

provided, however, (i) newly acquired Properties shall be valued at acquisition
cost for the first four fiscal quarters of ownership and (ii) the determination
of Capitalization Value for any period shall not include any Property (or any
portion of EBITDA relating to any such Property) that has been sold or otherwise
disposed of at any time prior to or during such period.

 

“Capitalized Loan Fees” means, with respect to the Nationwide Entities, and with
respect to any period, any upfront, closing or similar fees paid by such Person
in connection with the incurrence or refinancing of Indebtedness during such
period that are capitalized on the balance sheet of such Person.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash and Cash Equivalents” means, with respect to any Person, (a) cash and
(b) any unrestricted Investment that qualifies as a Permitted Investment (other
than, in either case, Restricted Cash).

 

“Cash Flow” means, for any period, Net Income plus Depreciation and Amortization
Expense, increases in deferred taxes and other non-cash charges and expenses
which were deducted in determining Net Income of the Consolidated Entities
determined on a consolidated basis, as determined in accordance with GAAP, and
including the Consolidated Entities pro rata share of the net income (or loss)
of any Joint Venture in which such Consolidated Entity owns a direct or indirect
Equity Interest.

 

Compliance Certificate



--------------------------------------------------------------------------------

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interest representing more than 20% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interest of the Borrower; (b) a
majority of the members of the board of directors of the Borrower do not
constitute Continuing Directors; or (c) the acquisition of direct or indirect
Control of the Borrower by any Person or group.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Lender
(or, for purposes of Section 2.15(b), by any lending office of such Lender or by
such Lender’s or the Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Competitive
Loans, Swingline Loans or Term Loans.

 

“Co-Agents” means, collectively, the Syndication Agent, the Documentation Agents
and the Co-Agents listed on the title page of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and the rulings issued thereunder.

 

“Commencement of Construction” means (a) with respect to any unimproved Real
Property, the commencement of material on-site work (including grading) to
initially construct a Healthcare Property, (b) with respect to any improved Real
Property which is not then a Healthcare Property, the commencement of material
on-site work to convert such Real Property to a Healthcare Property or (c) with
respect to any improved Real Property which is already a Healthcare Property,
the commencement of material reconstruction, restoration or renovation with
respect to such Healthcare Property in a manner that results in more than
twenty-five percent (25%) of the beds located in such Healthcare Property being
unusable for a period of time in excess of thirty (30) days.

 

“Commitment” means a Revolving Credit Commitment or Term Loan Commitment, or any
combination thereof (as the context requires).

 

“Competitive”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are made pursuant
to Section 2.04.

 

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

 

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

 

Compliance Certificate



--------------------------------------------------------------------------------

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

 

“Competitive Loan” means a Loan made pursuant to Section 2.04.

 

“Competitive Notes” means the promissory notes provided for in
Section 2.10(f)(ii) and all promissory notes delivered in substitution or
exchange therefor, in each case as the same shall be Modified and in effect from
time to time.

 

“Compliance Certificate” shall mean a certificate in the form of that attached
as Exhibit H, with such changes thereto as the Administrative Agent may from
time to time reasonably request.

 

“Consolidated Entities” means, collectively, (a) the Borrower, (b) the
Borrower’s Subsidiaries; and (c) any other Person the accounts of which are
consolidated with those of the Borrower in the consolidated financial statements
of the Borrower in accordance with GAAP.

 

“Contingent Obligation” as to any Person means, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, and (ii) any obligation required to be
disclosed in the footnotes to such Person’s financial statements in accordance
with GAAP, guaranteeing partially or in whole any Non-Recourse Indebtedness,
lease, dividend or other obligation, exclusive of contractual indemnities
(including, without limitation, any indemnity or price-adjustment provision
relating to the purchase or sale of securities or other assets), of such Person
or of any other Person. The amount of any Contingent Obligation described in
clause (ii) shall be deemed to be (a) with respect to a guaranty of interest or
interest and principal, or operating income guaranty, the sum of all payments
required to be made thereunder (which in the case of an operating income
guaranty shall be deemed to be equal to the debt service for the note secured
thereby), calculated at the interest rate applicable to such Indebtedness,
through (1) in the case of an interest or interest and principal guaranty, the
stated date of maturity of the obligation (and commencing on the date interest
could first be payable thereunder), or (2) in the case of an operating income
guaranty, the date through which such guaranty will remain in effect, and
(b) with respect to all guarantees not covered by the preceding clause (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such guaranty is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as recorded on the balance sheet and
on the footnotes to the most recent financial statements of the applicable
Person required to be delivered pursuant hereto. Notwithstanding anything
contained herein to the contrary, guarantees of completion and non-recourse
carve outs in secured loans shall not be deemed to be Contingent Obligations
unless and until a claim for payment has been made thereunder, at which time any
such guaranty of completion shall be deemed to be Indebtedness in an amount
equal to any such claim. Subject to the preceding sentence, (i) in the case of a
joint and several guaranty given by such Person and another Person (but only to
the extent such guaranty is recourse, directly or indirectly to the applicable
Borrower Party or their respective Subsidiaries), the amount of the guaranty
shall be deemed to be 100% thereof unless and only to the extent that (X) such
other Person has delivered cash or Cash Equivalents to secure all or any part of
such Person’s guaranteed obligations or (Y) such other Person holds an
investment grade credit rating from either Moody’s or S&P, and (ii) in the case
of a

 

Compliance Certificate



--------------------------------------------------------------------------------

guaranty (whether or not joint and several) of an obligation otherwise
constituting Indebtedness of such Person, the amount of such guaranty shall be
deemed to be only that amount in excess of the amount of the obligation
constituting Indebtedness of such Person. Notwithstanding anything contained
herein to the contrary, “Contingent Obligations” shall not be deemed to include
guarantees of loan commitments or of construction loans to the extent the same
have not been drawn.

 

“Continuing Director” means (a) any member of the board of directors of the
Borrower who was a director (or comparable manager) of the Borrower on the
Effective Date, and (b) any individual who becomes a member of the board of
directors of the Borrower after the Effective Date if such individual was
appointed or nominated for election to the board of directors of the Borrower by
a majority of the Continuing Directors, but excluding any such individual
originally proposed for election in opposition to the board of directors in
office at the Effective Date in an actual or threatened election contest
relating to the election of the directors (or comparable managers) of the
Borrower and whose initial assumption of office resulted from such contest or
the settlement thereof.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Depreciation and Amortization Expense” means (without duplication), for any
period, the sum for such period of (i) total depreciation and amortization
expense, whether paid or accrued, of the Consolidated Entities, plus (ii) any
Consolidated Entity’s pro rata share of depreciation and amortization expenses
of Joint Ventures in which a Consolidated Entity owns a direct or indirect
Equity Interest. For purposes of this definition, the Consolidated Entities’ pro
rata share of depreciation and amortization expense of any Joint Venture in
which a Consolidated Entity owns a direct or indirect Equity Interest shall be
deemed equal to the product of (i) the depreciation and amortization expense of
such Joint Venture, multiplied by (ii) the percentage of the total outstanding
Equity Interest of such Person held directly or indirectly by any Consolidated
Entity, expressed as a decimal.

 

“Disclosed Matters” means (a) the actions, suits and proceedings and (b) the
environmental matters disclosed in Schedule 3.06.

 

“Disposition” means the sale, conveyance, pledge, hypothecation, ground lease,
encumbrance, creation of a security interest with respect to, or other transfer,
whether voluntary or involuntary, direct or indirect, of any legal or beneficial
interest in a Property, including any sale, conveyance, pledge, hypothecation,
ground lease, encumbrance, creation of a security interest with respect to, or
other transfer, at any tier, of any ownership interest in any Nationwide Entity;
provided, however, that Disposition shall not include any Permitted
Encumbrances.

 

Compliance Certificate



--------------------------------------------------------------------------------

“Disqualified Capital Stock” shall mean with respect to any Person any Equity
Interest of such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or otherwise
(including upon the occurrence of any event), is required to be redeemed or is
redeemable for cash at the option of the holder thereof, in whole or in part
(including by operation of a sinking fund), or is exchangeable for Indebtedness
(other than at the option of such Person), in whole or in part, at any time.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“EBITDA” means, for a Measuring Period, solely with respect to the Nationwide
Entities, (i) Net Income, plus (without duplication) (A) Interest Expense,
(B) Tax Expense, and (C) Depreciation and Amortization Expense, in each case for
such period.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Eligible Assignee” means any of (i) a Lender or a Lender Affiliate, (ii) a
commercial bank organized under the Laws of the United States, or any State
thereof, and having (x) total assets in excess of $1,000,000,000 and (y) a
combined capital and surplus of at least $250,000,000; (iii) a commercial bank
organized under the laws of any other country which is a member of the
Organization of Economic Cooperation and Development (“OECD”), or a political
subdivision of any such country, and having (x) total assets in excess of
$1,000,000,000 and (y) a combined capital and surplus of at least $250,000,000,
provided that such bank is acting through a branch or agency located in the
country in which it is organized or another country which is also a member of
OECD; (iv) a life insurance company organized under the Laws of any State of the
United States, or organized under the Laws of any country and licensed as a life
insurer by any State within the United States and having admitted assets of at
least $1,000,000,000; (v) a nationally or internationally recognized investment
banking company or other financial institution in the business of making,
investing in or purchasing loans, or an Affiliate thereof (other than any Person
which is directly or indirectly a Nationwide Core Entity or directly or
indirectly an Affiliate of a Nationwide Core Entity) organized under the Laws of
any State of the United States or any other country which is a member of OECD,
and licensed or qualified to conduct such business under the Laws of any such
State and having (1) total assets of at least $1,000,000,000 and (2) a net worth
of at least $250,000,000; or (vi) an Approved Fund.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, the preservation or reclamation of natural resources or the
management, release or threatened release of any Hazardous Material.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities, and including any Lien filed against any Real Property
in favor of any governmental entity), of the Borrower or any Subsidiary Entity
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or

 

Compliance Certificate



--------------------------------------------------------------------------------

threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests “ means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Consolidated Entity, is treated as a single employer
under Section 414(b) or (c) of the Code, or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by a Consolidated Entity or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by any Consolidated Entity or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan; (f) the
incurrence by a Consolidated Entity or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by a Consolidated Entity or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from a
Consolidated Entity or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate (or in the case of a
Competitive Loan, the LIBO Rate).

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Event of Loss” means with respect to any Property of any Nationwide Entity (a)

 

Compliance Certificate



--------------------------------------------------------------------------------

any loss, destruction or damage of such Property, (b) any pending or threatened
institution of any proceedings for the condemnation or seizure of such Property
or of any right of eminent domain or (c) any actual condemnation, seizure or
taking, by exercise of the power of eminent domain or otherwise, of such
Property, or confiscation of such Property or requisition of the use of such
Property.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a).

 

“Existing Revolving Credit Agreement” means that certain $400,000,000 revolving
credit facility evidenced by that certain Credit Agreement dated as of April 15,
2004 (as amended by that certain First Amendment to Credit Agreement, dated as
of November 15, 2004, and as may have been further Modified from time to time)
by and among the Borrower, as borrower, JPMorgan, as administrative agent, and
the lenders party thereto.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Fiscal Quarter” or “fiscal quarter” means any three-month period ending on
March 31, June 30, September 30 or December 31 of any Fiscal Year.

 

“Fiscal Year” or “fiscal year” means the 12-month period ending on December 31
in each year or such other period as the Borrower may designate and the
Administrative Agent may approve in writing.

 

“Fitch” means Fitch Investors Service, Inc.

 

Compliance Certificate



--------------------------------------------------------------------------------

“Fixed Charges Ratio” means, as at any date, the ratio of (a) EBITDA for the
Measuring Period ending on or most recently ended prior to such date to
(b) Fixed Charges for such period.

 

“Fixed Charges” means, for any period, solely with respect to Nationwide
Entities, the sum of the amounts for such period of (i) scheduled payments of
principal of Indebtedness of the Consolidated Entities (other than any Bullet
Payment), (ii) the Consolidated Entities’ pro rata share of scheduled payments
of principal of Indebtedness of Joint Ventures in which a Consolidated Entity
owns a direct or indirect Equity Interest (other than any Bullet Payment) that
does not otherwise constitute Indebtedness of and is not otherwise recourse to
any of the Consolidated Entities or their assets, (iii) Interest Expense,
(iv) payments of dividends in respect of Disqualified Capital Stock; and (v) to
the extent not otherwise included in Interest Expense, dividends and other
distributions paid during such period by the Borrower with respect to preferred
stock or preferred operating units. For purposes of clauses (ii) and (v), the
Consolidated Entities’ pro rata share of payments by any Joint Venture in which
a Consolidated Entity owns a direct or indirect Equity Interest shall be deemed
equal to the product of (a) the payments made by such Joint Venture, multiplied
by (b) the percentage of the total outstanding Equity Interest of such Person
held directly or indirectly by any Consolidated Entity, expressed as a decimal.

 

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

 

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain

 

Compliance Certificate



--------------------------------------------------------------------------------

working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Healthcare Lease” means a lease of a Healthcare Property by the Borrower or one
of its Subsidiary Entities, as lessor, to an Operator, as lessee.

 

“Healthcare Property” means a property operating as a nursing home, an acute
care hospital, a rehabilitation hospital, an assisted living facility, an adult
congregate living facility, a personal care facility, a medical office building,
or any combination of the foregoing; provided that any of the foregoing may also
include independent living units as part of such property.

 

“Healthcare Property Under Construction” means Real Property for which
Commencement of Construction has occurred but either: (i) construction of such
Real Property is not substantially complete; or (ii) such Real Property is not
subject to a Healthcare Lease.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit, letters of guaranty and similar instruments, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) all synthetic leases and (l) all Net Swap Obligations under or
in respect of Swap Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

Compliance Certificate



--------------------------------------------------------------------------------

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Information Memorandum” means the Confidential Information Memorandum dated
March 2004 relating to the Borrower and the Transactions.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Syndicated Borrowing in accordance with Section 2.08.

 

“Interest Expense” means, for any period, the sum, for the Nationwide Entities
(determined on a consolidated basis without duplication in accordance with
GAAP), of the following: (a) all interest in respect of Indebtedness (including
the interest component of any payments in respect of Capital Lease Obligations)
of the Consolidated Entities accrued or capitalized during such period (whether
or not actually paid during such period), (b) the net amount payable (or minus
the net amount receivable) under Swap Agreements relating to interest during
such period (whether or not actually paid or received during such period),
(c) for purposes of determining Interest Expense as used in the Fixed Charge
Coverage Ratio (both numerator and denominator) only, amortization of
Capitalized Loan Fees, (d) interest incurred on any liability or obligation that
constitutes a Contingent Obligation of any Consolidated Entity and (e) to the
extent not included in clauses (a), (b), (c) and (d), any Consolidated Entities’
pro rata share of interest expense and other amounts of the type referred to in
such clauses of the Joint Ventures in which such Consolidated Entity owns a
direct or indirect Equity Interest. For purposes of clause (e), any Consolidated
Entities’ pro rata share of interest expense or other amount of any Joint
Venture in which such Consolidated Entity owns a direct or indirect Equity
Interest shall be deemed equal to the product of (a) the interest expense or
other relevant amount of such Joint Venture, multiplied by (b) the percentage of
the total outstanding Equity Interest of such Person held directly or indirectly
by any Consolidated Entity, expressed as a decimal.

 

“Interest Payment Date” means (a) with respect to any Syndicated ABR Loan, each
Quarterly Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period (provided that if such day is not a Business Day, then the next
day that is a Business Day), (c) with respect to any Fixed Rate Loan, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part and any other dates that are specified in the applicable Competitive Bid
Request as Interest Payment Dates with respect to such Borrowing and (d) with
respect to any Swingline Loan, the day that such Loan is required to be repaid.

 

“Interest Period” means (a) with respect to any Eurodollar Borrowing (other than
a Competitive Eurodollar Borrowing), the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, two, three or, with the consent of each Lender, six months
thereafter, as the Borrower may elect, (b) with respect to any Competitive
Eurodollar Borrowing, the period commencing on the date of such Borrowing and

 

Compliance Certificate



--------------------------------------------------------------------------------

ending on the numerically corresponding day in the calendar month that is one,
two or three months thereafter, as the Borrower may elect, and (c) with respect
to any Fixed Rate Borrowing, the period (which shall not be less than 30 days or
more than 90 days) commencing on the date of such Borrowing and ending on the
date specified in the applicable Competitive Bid Request; provided, that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Eurodollar Borrowing shall initially be the date on which such Eurodollar
Borrowing is made and, in the case of a Syndicated Eurodollar Borrowing that has
been converted or continued, the effective date of such Eurodollar Borrowing
shall thereafter be the effective date of the most recent conversion or
continuation of such Eurodollar Borrowing.

 

“Investment” means, for any Person: (a) any purchase or other acquisition by
that Person of Securities, or of a beneficial interest in Securities, issued by
any other Person, (b) any purchase by that Person of a Property or the assets of
a business conducted by another Person, (c) any loan (other than loans to
employees), advance (other than deposits with financial institutions available
for withdrawal on demand, prepaid expenses, accounts receivable, advances to
employees and similar items made or incurred in the ordinary course of business)
or capital contribution by that Person to any other Person, including, without
limitation, all Indebtedness to such Person arising from a sale of property by
such Person other than in the ordinary course of its business and (d) the
entering into of any Guarantee of, or other contingent obligation with respect
to, Indebtedness or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person. The amount of any Investment shall be the original cost of such
Investment, plus the cost of all additions thereto less the amount of any return
of capital or principal to the extent such return is in cash with respect to
such Investment without any adjustments for increases or decreases in value or
write-ups, write-downs or write-offs with respect to such Investment.

 

“Issuing Lender” means JPMorgan, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.06(j). The Issuing Lender may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Lender, in
which case the term “Issuing Lender” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

 

“Joint Venture” means, as to any Person: (i) any corporation fifty percent
(50%) or less of the outstanding securities having ordinary voting power of
which shall at the time be owned or controlled, directly or indirectly, by such
Person or by one or more of its Subsidiaries or by such Person and one or more
of its Subsidiaries, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization fifty percent
(50%) or less of the ownership interests having ordinary voting power of which
shall at the time be so owned or controlled. Notwithstanding the foregoing, a
Joint Venture of the Borrower shall include each Person, other than a
Subsidiary, in which the Borrower owns a direct or indirect Equity Interest

 

Compliance Certificate



--------------------------------------------------------------------------------

(excluding, however, the unexercised subscription warrants in (a) Liberty
Healthcare of Oklahoma, Inc., a Georgia corporation, pursuant to Common Stock
Purchase Warrant dated February 9, 1996; (b) Liberty Healthcare of Indiana,
Inc., an Indiana corporation, pursuant to Common Stock Purchase Warrant dated
February 9, 1996; (c) Westview Manor Healthcare Associates, Inc., a Kansas
corporation, pursuant to a Common Stock Purchase Warrant dated February 9, 1996;
and (d) Liberty Healthcare, Inc., a Virginia corporation, pursuant to Common
Stock Purchase Warrant dated February 9, 1996, until such time, if any, that
such warrants are exercised). Unless otherwise expressly provided, all
references in the Loan Documents to a “Joint Venture” shall mean a Joint Venture
of the Borrower.

 

“JPMorgan” means JPMorgan Chase Bank, N.A.

 

“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be Modified and in effect from time to time.

 

“LIBO Rate” means, for the Interest Period for any Eurodollar Borrowing, the
rate appearing on Page 3750 of the Telerate Service (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for the offering of dollar deposits with a maturity
comparable to such Interest Period. In the event that such rate is not available
at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m.,

 

Compliance Certificate



--------------------------------------------------------------------------------

London time, two Business Days prior to the commencement of such Interest
Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, or any other type of preferential arrangement that has the practical
effect of creating a security interest, in, on or of such asset (excepting
Permitted Encumbrances), (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Letter of
Credit Documents, and each other instrument, certificate or agreement executed
by the Borrower in connection herewith, as any of the same may be Modified from
time to time.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform any of its material obligations under this Agreement or any of the
other Loan Documents to which it is a party or (c) the rights of or benefits
available to the Lenders under this Agreement or any of the other Loan
Documents.

 

“Material Agreement” has the meaning assigned to such term in Section 3.13(a).

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, that is
recourse to any one or more of the Borrower and the Nationwide Core Entities in
an aggregate principal amount exceeding $10,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
and any Nationwide Core Entity in respect of any Swap Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that the Borrower or such Nationwide Core Entity would be required to pay if
such Swap Agreement were terminated at such time.

 

“Measuring Period” means the period of four consecutive fiscal quarters ended on
the last day of the Fiscal Quarter most recently ended.

 

“Modifications” means any amendments, supplements, modifications, renewals,

 

Compliance Certificate



--------------------------------------------------------------------------------

replacements, consolidations, severances, substitutions and extensions of any
document or instrument from time to time; “Modify”, “Modified”, or related words
shall have meanings correlative thereto.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage Loan” means any loan owned or held by any of the Nationwide Entities
secured by a mortgage or deed of trust on Healthcare Properties.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Nationwide Core Entities” means collectively, (a) the Consolidated Entities,
and (b) all Unconsolidated Joint Ventures of which any Consolidated Entity is a
general partner, managing member or of which any Consolidated Entity owns more
than 50% of the Equity Interest.

 

“Nationwide Entities” means the Borrower and all Subsidiary Entities of the
Borrower.

 

“Net Asset Value” means (a) Capitalization Value minus (b) Total Adjusted
Outstanding Indebtedness.

 

“Net Income” means, for any period, the net income (or loss), after provision
for taxes, of the Consolidated Entities determined on a consolidated basis for
such period taken as a single accounting period as determined in accordance with
GAAP, and including the Consolidated Entities’ pro rata share of the net income
(or loss) of any Joint Venture in which such Consolidated Entity owns a direct
or indirect Equity Interest for such period, but excluding (i) any recorded
losses and gains arising from the sale of any Real Property and/or Mortgage
Loans and other extraordinary items for such period; (ii) other non-cash charges
and expenses (including non-cash charges resulting from accounting changes) and
(iii) any gains or losses arising outside of the ordinary course of business.
For purposes hereof the Consolidated Entities’ pro rata share of the net income
(or loss) of any Joint Venture in which such Consolidated Entity owns a direct
or indirect Equity Interest shall be deemed equal to the product of (i) the
income (or loss) of such Joint Venture, multiplied by (ii) the percentage of the
total outstanding Equity Interest of such Person held directly or indirectly by
any Consolidated Entity, expressed as a decimal.

 

“Net Swap Obligations” means, as of any date of determination, the excess (if
any) of all “unrealized losses” over all “unrealized profits” of such Person
arising from Swap Agreement as substantiated in writing by the Borrower and
approved by the Administrative Agent. “Unrealized losses” means the fair market
value of the cost to such Person of replacing such Swap Agreement as of the date
of determination (assuming the Swap Agreement were to be terminated as of that
date), and “unrealized profits” means the fair market value of the gain to such
Person of replacing such Swap Agreement as of the date of determination
(assuming such Swap Agreement were to be terminated as of that date).

 

“Non-Recourse Indebtedness” means any Indebtedness: (a) under the terms of which
the payee’s remedies upon the occurrence of any event of default are limited to
specific, identified assets of the payor which secure such Indebtedness and
(b) for the repayment of which the payor

 

Compliance Certificate



--------------------------------------------------------------------------------

has no personal liability beyond the loss of such specified assets, except for
liability for fraud, material misrepresentation or misuse or misapplication of
insurance proceeds, condemnation awards or rents, existence of Hazardous
Materials and other then customary exceptions to non-recourse provisions.

 

“Notes” means the Revolving Notes, the Competitive Notes, the Swingline Note and
the Term Notes.

 

“Obligations” means all obligations, liabilities and indebtedness of every
nature of the Borrower, from time to time owing to the Administrative Agent, the
Issuing Lender or any Lender under or in connection with this Agreement or any
other Loan Document to which it is a party, including, without limitation,
principal, interest, fees (including fees of counsel), and expenses whether now
or hereafter existing under the Loan Documents.

 

“Operator” means any Person who leases Real Property from the Borrower or any of
its Subsidiary Entities pursuant to a Healthcare Lease for the purpose of
operating such Real Property as a Healthcare Property.

 

“Organizational Documents” means: (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
and all applicable resolutions of the board of directors (or any committee
thereof) of such corporation, (b) for any partnership, the partnership
agreement, any certificate of formation, and any other instrument or agreement
relating to the rights between the partners or pursuant to which such
partnership is formed, (c) for any limited liability company, the operating
agreement, any articles of organization or formation, and any other instrument
or agreement relating to the rights between the members, pertaining to the
manager, or pursuant to which such limited liability company is formed, and
(d) for any trust, the trust agreement and any other instrument or agreement
relating to the rights between the trustors, trustees and beneficiaries, or
pursuant to which such trust is formed.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Participant” has the meaning set forth in Section 9.04.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for taxes, fees, assessments or other governmental
charges or levies that are not yet delinquent or are being contested in
compliance with Section 5.04;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

 

Compliance Certificate



--------------------------------------------------------------------------------

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (l) of Article VII;

 

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not (i) secure any monetary obligations, (ii) materially detract from the
value of the affected property as it is then being used, (iii) materially
interfere with the ordinary conduct of business of any Nationwide Entities or
(iv) violate any terms or conditions of this Agreement; and

 

(g) statutory landlord’s Liens under leases to which the Borrower or any of its
Subsidiary Entities is a party.

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) of this definition and entered into
with a financial institution satisfying the criteria described in clause (c) of
this definition; and

 

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

Compliance Certificate



--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Consolidated Entity or any of
their ERISA Affiliates is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

 

“Process Agent” has the meaning assigned to such term in Section 9.09(d).

 

“Property” means, collectively and severally, any and all Real Property and all
personal property owned or occupied by the subject Person. “Property” shall
include all Equity Interests owned by the subject Person in a Subsidiary Entity.

 

“Qualified Unencumbered Assets” means Real Properties and/or Mortgage Loans that
(a) are not encumbered by a Lien (other than a Permitted Encumbrance),
(b) Wholly-Owned by the Borrower or a Subsidiary Wholly-Owned by the Borrower,
(c) are located, or encumber real properties that are located, in the United
States and (d) are operated, or encumber real properties that are operated, as a
Healthcare Property.

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

 

“Real Property” means each of those parcels (or portions thereof) of real
property, improvements and fixtures thereon and appurtenances thereto now or
hereafter owned or leased by the Nationwide Entities.

 

“Register” has the meaning set forth in Section 9.04.

 

“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of Sections 856, et seq. of the Code.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, outstanding Term Loans and unused Commitments representing at least
66.66% of the sum of the total Revolving Credit Exposures, outstanding Term
Loans and unused Commitments at such time; provided that, for purposes of
declaring the Loans to be due and payable pursuant to Article VII, and for all
purposes after the Loans become due and payable pursuant to Article VII or the
Revolving Credit Commitments expire or terminate, the outstanding Competitive
Loans of the Lenders shall be included in their respective Revolving Credit
Exposures in determining the Required Lenders.

 

Compliance Certificate



--------------------------------------------------------------------------------

“Restricted Cash” means any Cash or Cash Equivalents held by any Person with
respect to which such Person does not have unrestricted access and unrestricted
right to expend such cash or expend or liquidate such Permitted Investments.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any option, warrant or other
right to acquire any such Equity Interests in the Borrower or any of its
Subsidiaries.

 

“Revolving Credit Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Credit Commitments.

 

“Revolving Credit Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.09 or 2.11, (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04 or
(c) increased from time to time pursuant to Section 9.15. The initial amount of
each Lender’s Revolving Credit Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Revolving Credit Commitment, as applicable. The initial aggregate amount of
the Lenders’ Revolving Credit Commitments is $600,000,000.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01 (a).

 

“Revolving Maturity Date” means October 20, 2008, as the same may be extended in
accordance with Section 2.09(e).

 

“Revolving Notes” means the promissory notes provided for in Section 2.10(f)(i)
and all promissory notes delivered in substitution or exchange therefor, in each
case as the same shall be Modified and in effect from time to time.

 

“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc.

 

“Secured Indebtedness” means that portion of the Total Adjusted Outstanding
Indebtedness that is, without duplication, secured by a Lien.

 

“Secured Indebtedness Ratio” means, at any time, the ratio (expressed as a
percentage) of (i) Secured Indebtedness, to (ii) Capitalization Value for such
period.

 

Compliance Certificate



--------------------------------------------------------------------------------

“Securities” means any stock, shares, partnership interests, membership
interests, voting trust certificates, certificates of interest or participation
in any profit sharing agreement or arrangement, bonds, debentures, options,
warrants, notes, or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities” or any certificates of interest, shares or participations
in temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

 

“Solvent” means, when used with respect to any Person, that at the time of
determination: (i) the fair saleable value of its assets is in excess of the
total amount of its liabilities (including, without limitation, contingent
liabilities); (ii) the present fair saleable value of its assets is greater than
its probable liability on its existing debts as such debts become absolute and
matured; (iii) it is then able and expects to be able to pay its debts
(including, without limitation, contingent debts and other commitments) as they
mature; and (iv) it has capital sufficient to carry on its business as conducted
and as proposed to be conducted.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Borrower.

 

“Subsidiary Entities” means a Subsidiary or Joint Venture of a Person. Unless
otherwise expressly provided, all references in the Loan Documents to a
“Subsidiary Entity” shall mean a Subsidiary Entity of the Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic,

 

Compliance Certificate



--------------------------------------------------------------------------------

financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or its Subsidiaries shall be a Swap Agreement.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means JPMorgan, in its capacity as lender of Swingline Loans
hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Swingline Note” means the promissory note provided for in Section 2.10(f)(iii)
and any promissory note delivered in substitution or exchange therefor, in each
case as the same shall be Modified and in effect from time to time.

 

“Syndicated Loans” means, collectively, the Revolving Loans and Term Loans.

 

“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent for the Lenders hereunder.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Tax Expense” means (without duplication), for any period, total tax expense (if
any) attributable to income and franchise taxes based on or measured by income,
whether paid or accrued, of the Consolidated Entities, including the
Consolidated Entities’ pro rata share of tax expenses in any Joint Venture in
which a Consolidated Entity owns a direct or indirect Equity Interest. For
purposes of this definition, any Consolidated Entity’s pro rata share of any
such tax expense of any Joint Venture in which a Consolidated Entity owns a
direct or indirect Equity Interest shall be deemed equal to the product of
(i) such tax expense of such Joint Venture, multiplied by (ii) the percentage of
the total outstanding Equity Interest of such Person held directly or indirectly
by such Consolidated Entity, expressed as a decimal.

 

“Term Loan” means a Loan made pursuant to Section 2.01(b).

 

“Term Loan Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Term Loan Maturity Date and
the date of termination of the Term Loan Commitments.

 

“Term Loan Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make one or, if such Lender’s Term Loan Commitment is
increased in accordance with Section 9.15, more Term Loans hereunder during the
Term Loan Availability Period, expressed as an amount representing the maximum
aggregate principal amount of the Term Loans to be made by such Lender
hereunder, as such commitment may be (a) reduced from time to

 

Compliance Certificate



--------------------------------------------------------------------------------

time pursuant to Section 2.09 or 2.11(c), (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04 or
(c) increased from time to time pursuant to Section 9.15. The initial amount of
each Lender’s Term Loan Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Term Loan Commitment, as applicable. The initial aggregate amount of the
Lenders’ Term Loan Commitments is $100,000,000.

 

“Term Loan Maturity Date” means October 20, 2010.

 

“Term Note” means the promissory note provided for in Section 2.10(f)(iv) and
any promissory note delivered in substitution or exchange therefor, in each case
as the same shall be Modified and in effect from time to time.

 

“Total Adjusted Outstanding Indebtedness” means, as at any date, without
duplication, the aggregate amount of (i) all Indebtedness and other liabilities
of the Consolidated Entities reflected in the financial statements of the
Borrower or disclosed in the notes thereto (to the extent the same would
constitute a Contingent Obligation), plus (ii) all Indebtedness and other
liabilities of all Joint Ventures in which a Consolidated Entity owns a direct
or indirect Equity Interest reflected in the financial statements of such Joint
Ventures or disclosed in the notes thereto (to the extent the same would
constitute a Contingent Obligation) which are otherwise recourse to any
Consolidated Entity or any of its assets or that otherwise constitutes
Indebtedness of any Consolidated Entity (including any recourse obligations
arising as a result of a Consolidated Entity serving as a general partner,
directly or indirectly, in such Joint Ventures), plus (iii) all liabilities of
the Consolidated Entities with respect to purchase and repurchase obligations,
provided that any obligations to acquire fully-constructed Real Property shall
not be included in Total Adjusted Outstanding Indebtedness prior to the transfer
of title of such Real Property, plus (iv) to the extent not included in clauses
(i), (ii) and (iii), any Consolidated Entity’s pro rata share of all
Indebtedness, other amounts of the types referred to in such clauses and other
liabilities reflected in the financial statements of any Joint Venture in which
such Consolidated Entity owns a direct or indirect Equity Interest or disclosed
in the notes thereto (to the extent the same would constitute a Contingent
Obligation) not otherwise constituting Indebtedness of or recourse to any
Consolidated Entity or any of its assets. For purposes of clause (iv), the
Consolidated Entities’ pro rata share of all Indebtedness and other liabilities
of any Joint Venture in which a Consolidated Entity owns a direct or indirect
Equity Interest shall be deemed equal to the product of (a) such Indebtedness or
other liabilities, multiplied by (b) the percentage of the total outstanding
Equity Interest of such Person held directly or indirectly by any Consolidated
Entity, expressed as a decimal. Notwithstanding anything to the contrary in this
definition, accounts payable and accrued expenses arising in the ordinary course
of business shall not be included in the computation of Indebtedness and other
liabilities of the Consolidated Entities or any Joint Venture in which a
Consolidated Entity owns a direct or indirect Equity Interest.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to

 

Compliance Certificate



--------------------------------------------------------------------------------

the Adjusted LIBO Rate, the Alternate Base Rate or, in the case of a Competitive
Loan or Borrowing, the LIBO Rate or a Fixed Rate.

 

“Unconsolidated Joint Venture” means (i) any Joint Venture of the Borrower or
any Subsidiary Entity in which the Borrower or such Subsidiary Entity holds any
Equity Interest but which would not be combined with the Borrower in the
consolidated financial statements of the Borrower in accordance with GAAP, and
(ii) any Investment of the Borrower or any Subsidiary Entity in any Person that
is not a Joint Venture.

 

“Unencumbered Asset Value” means, at any date, solely with respect to the
Borrower and its Wholly-Owned Subsidiaries, (a) EBITDA from Qualified
Unencumbered Assets for the most recent Measuring Period divided by (b) 10.25%
(expressed as a decimal); provided, however, (i) newly acquired Qualified
Unencumbered Assets shall be valued at acquisition cost until there have been
four fiscal quarters of ownership; and (ii) the determination of Unencumbered
Asset Value for any period shall not include any Qualified Unencumbered Property
(or any portion of EBITDA relating to any such Qualified Unencumbered Property)
that has been sold or otherwise disposed of at any time prior to or during such
period.

 

“Unencumbered Asset Value Ratio” means, at any date, the ratio (expressed as a
percentage) of (a) Total Adjusted Outstanding Indebtedness (exclusive of Total
Adjusted Outstanding Indebtedness of a Joint Venture provided that such Total
Adjusted Outstanding Indebtedness are not Contingent Obligations of Borrower or
any of its Wholly-Owned Subsidiaries) which are unsecured by a Lien to
(b) Unencumbered Asset Value.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

 

“Unsecured Interest Coverage Ratio” means, as at any date of determination
thereof, the ratio of (a) EBITDA arising from Qualified Unencumbered Assets for
the Measuring Period ending on or most recently ended prior to such date to
(b) Interest Expense (exclusive of Interest Expense of a Joint Venture provided
that such Interest Expense is not a Contingent Obligation of Borrower or any of
its Wholly-Owned Subsidiaries) not secured by a Lien for such period.

 

“Wholly-Owned” means, with respect to any Real Property, Equity Interest, or
other Property owned or leased, that title to such Property is held directly by,
or such Property is leased by, the Borrower or a Subsidiary of the Borrower.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”), by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Revolving Eurodollar Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”), by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Revolving Eurodollar Borrowing”).

 

Compliance Certificate



--------------------------------------------------------------------------------

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

ARTICLE II.

 

THE CREDITS

 

SECTION 2.01. The Commitments.

 

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender agrees to make Revolving Loans to the Borrower from time to time during
the Revolving Credit Availability Period in an aggregate principal amount that
will not result in (i) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Credit Commitment or (ii) the sum of the total Revolving
Credit Exposures plus the aggregate principal amount of outstanding Competitive
Loans exceeding the total Revolving Credit Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.

 

(b) Term Loans. Subject to the terms and conditions set forth herein, each
Lender

 

Compliance Certificate



--------------------------------------------------------------------------------

agrees to make a Term Loan on a non-revolving basis to the Borrower in Dollars
on the Effective Date in a principal amount of its initial Term Loan Commitment.
Any additional Term Loans shall be subject to such Lender agreeing to increase
its Term Loan Commitment in accordance with Section 9.15. Any portion of a Term
Loan that is prepaid may not be reborrowed.

 

SECTION 2.02. Loans and Borrowings.

 

(a) Obligations of Lenders. Each Syndicated Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Applicable Percentages. Each Competitive Loan shall be made in
accordance with the procedures set forth in Section 2.04. On the date hereof,
the Lenders shall fund their respective Term Loan in accordance with their
Applicable Percentages. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments and Competitive Bids of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(b) Type of Loans. Subject to Section 2.14, (i) each Syndicated Borrowing shall
be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith, and (ii) each Competitive Borrowing shall be
comprised entirely of Eurodollar Loans or Fixed Rate Loans as the Borrower may
request in accordance herewith. Each Swingline Loan shall be an ABR Loan. Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

 

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$3,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $3,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Revolving Credit
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(f). Each Competitive Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $25,000,000. Each Swingline Loan shall be in an amount that is an
integral multiple of $1,000,000 and not less than $3,000,000. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of ten (10) Eurodollar Syndicated
Borrowings outstanding.

 

(d) Limitations on Lengths of Interest Periods. Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request, or
to elect to convert or continue (i) any Revolving Eurodollar Borrowing if the
Interest Period requested therefor would end after the Revolving Maturity Date
or (ii) any Term Loan Eurodollar Borrowing if the Interest Period requested
therefor would end after the Term Loan Maturity Date.

 

SECTION 2.03. Requests for Syndicated Borrowings. To request a Syndicated
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in

 

Compliance Certificate



--------------------------------------------------------------------------------

the case of a Syndicated Eurodollar Borrowing, not later than 1:00 p.m., New
York City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of a Syndicated ABR Borrowing, not later than 1:00 p.m., New
York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of a Syndicated ABR Revolving Borrowing to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(f) may
be given not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in the form set forth in
Exhibit C (or such other form approved by the Administrative Agent) and signed
by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

 

(i) Whether the requested Borrowing is to be a Revolving Loan or a Term Loan;

 

(ii) the aggregate amount of the requested Borrowing;

 

(iii) the date of such Borrowing, which shall be a Business Day;

 

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

 

(v) in the case of a Syndicated Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

 

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

 

If no election as to the Type of Syndicated Borrowing is specified, then the
requested Syndicated Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Syndicated Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

SECTION 2.04. Competitive Bid Procedure.

 

(a) Requests for Bids by the Borrower. Provided the Borrower maintains an
investment grade rating from Moody’s and S&P and subject to the terms and
conditions set forth herein, from time to time during the Revolving Credit
Availability Period the Borrower may request Competitive Bids and may (but shall
not have any obligation to) accept Competitive Bids and borrow Competitive
Loans; provided that (x) the sum of the total Revolving Credit Exposures plus
the aggregate principal amount of outstanding Competitive Loans at any time
shall not exceed the total Revolving Credit Commitments and (y) the aggregate
principal amount of outstanding Competitive Loans at any time shall not exceed
50% of the aggregate amount of the then existing Revolving Credit Commitments.
To request Competitive Bids, the Borrower shall notify the

 

Compliance Certificate



--------------------------------------------------------------------------------

Administrative Agent of such request by telephone, in the case of a Eurodollar
Borrowing, not later than 1:00 p.m., New York City time, four Business Days
before the date of the proposed Borrowing and, in the case of a Fixed Rate
Borrowing, not later than 12:00 noon, New York City time, one Business Day
before the date of the proposed Borrowing; provided that the Borrower may submit
no more than one (1) Competitive Bid Requests within any thirty day period,
unless any and all such previous Competitive Bid Requests shall have been
withdrawn or all Competitive Bids received in response thereto rejected. Each
such telephonic Competitive Bid Request shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Competitive Bid
Request in the form of Exhibit E (or such other form approved by the
Administrative Agent) and signed by the Borrower. Each such telephonic and
written Competitive Bid Request shall specify the following information in
compliance with Section 2.02:

 

(i) the aggregate amount of the requested Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;

 

(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and

 

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

 

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

 

(b) Making of Bids by Lenders. Each Lender may (but shall not have any
obligation to) make one or more Competitive Bids to the Borrower in response to
a Competitive Bid Request. Each Competitive Bid by a Lender must be in a form
approved by the Administrative Agent and must be received by the Administrative
Agent by telecopy, in the case of a Eurodollar Competitive Borrowing, not later
than 9:30 a.m., New York City time, three Business Days before the proposed date
of such Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not
later than 10:00 a.m., New York City time, on the proposed date of such
Competitive Borrowing. Competitive Bids that do not conform substantially to the
form approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender of such
rejection as promptly as practicable. Each Competitive Bid shall specify (i) the
principal amount (which shall be a minimum of $25,000,000 and an integral
multiple of $1,000,000 and which may equal the entire principal amount of the
Competitive Borrowing requested by the Borrower) of the Competitive Loan or
Loans that the Lender is willing to make, (ii) the Competitive Bid Rate or
Competitive Bid Rates at which the Lender is prepared to make such Loan or Loans
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places) and (iii) the Interest Period applicable to each such
Loan and the last day thereof.

 

Compliance Certificate



--------------------------------------------------------------------------------

(c) Notification of Bids by Administrative Agent. The Administrative Agent shall
promptly notify the Borrower by telecopy of the Competitive Bid Rate and the
principal amount specified in each Competitive Bid, the applicable Interest
Period(s) and the identity of the Lender that shall have made such Competitive
Bid.

 

(d) Acceptance of Bids by the Borrower. Subject only to the provisions of this
paragraph, the Borrower may accept or reject any Competitive Bid. The Borrower
shall notify the Administrative Agent by telephone, confirmed by telecopy in a
form approved by the Administrative Agent, whether and to what extent it has
decided to accept or reject each Competitive Bid, in the case of a Eurodollar
Competitive Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of the proposed Competitive Borrowing, and in the
case of a Fixed Rate Borrowing, not later than 12:00 noon, New York City time,
on the proposed date of the Competitive Borrowing; provided that (i) the failure
of the Borrower to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) the Borrower shall not accept a Competitive Bid made at a
particular Competitive Bid Rate if the Borrower rejects a Competitive Bid made
at a lower Competitive Bid Rate, (iii) the aggregate amount of the Competitive
Bids accepted by the Borrower shall not exceed the aggregate amount of the
requested Competitive Borrowing specified in the related Competitive Bid
Request, (iv) to the extent necessary to comply with clause (iii) of this
proviso, the Borrower may accept Competitive Bids at the same Competitive Bid
Rate in part, which acceptance, in the case of multiple Competitive Bids at such
Competitive Bid Rate, shall be made pro rata in accordance with the amount of
each such Competitive Bid, and (v) except pursuant to clause (iv) above, no
Competitive Bid shall be accepted for a Competitive Loan unless such Competitive
Loan is in a minimum principal amount of $25,000,000 and an integral multiple of
$1,000,000; provided further that if a Competitive Loan must be in an amount
less than $25,000,000 because of the provisions of clause (iv) above, such
Competitive Loan may be for a minimum of $1,000,000 or any integral multiple
thereof, and in calculating the pro rata allocation of acceptances of portions
of multiple Competitive Bids at a particular Competitive Bid Rate pursuant to
clause (iv) the amounts shall be rounded to integral multiples of $1,000,000 in
a manner determined by the Borrower. A notice given by the Borrower pursuant to
this paragraph shall be irrevocable.

 

(e) Notification of Acceptances by the Administrative Agent. The Administrative
Agent shall promptly notify each bidding Lender by telecopy whether or not its
Competitive Bid has been accepted (and, if so, the amount and Competitive Bid
Rate so accepted), and each successful bidder will thereupon become bound,
subject to the terms and conditions hereof, to make the Competitive Loan in
respect of which its Competitive Bid has been accepted.

 

(f) Bids by the Administrative Agent. If the Administrative Agent shall elect to
submit a Competitive Bid in its capacity as a Lender, it shall submit such
Competitive Bid directly to the Borrower at least one quarter of an hour earlier
than the time by which the other Lenders are required to submit their
Competitive Bids to the Administrative Agent pursuant to paragraph (b) of this
Section.

 

(g) Funding of Competitive Loans. Any Lender whose offer to make any Competitive
Loan has been accepted in accordance with the terms and conditions of this
Section 2.04 shall, not later than 1:00 p.m., New York City time, on the date
specified for the making of such Loan, make available the amount of such Loan to
the Administrative Agent as

 

Compliance Certificate



--------------------------------------------------------------------------------

specified by the Administrative Agent, in immediately available funds, for
account of the Borrower. The amount so received by the Administrative Agent
shall, subject to the terms and conditions of this Agreement, be made available
to the Borrower by 2:00 p.m., New York City time, on such date by depositing the
same, in immediately available funds, in an account of the Borrower maintained
with the Administrative Agent in New York City and designated by the Borrower at
the time of its acceptance of a Competitive Bid.

 

SECTION 2.05. Swingline Loans.

 

(a) Agreement to Make Swingline Loans. Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Revolving Credit Availability Period, in
an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans to exceed the
lesser of the aggregate of the unused Revolving Credit Commitments and fifteen
percent (15%) of the Revolving Credit Commitment or (ii) the sum of the total
Revolving Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans exceeding the total Revolving Credit Commitments; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. Each Swingline Loan shall be in an
amount that is an integral multiple of $1,000,000 and not less than $3,000,000.
Each Swingline Loan shall be due and payable on the earliest to occur of
(x) five (5) Business Days immediately following the funding of such Swingline
Loan, (y) the date of the next Borrowing made hereunder and (z) the Revolving
Maturity Date. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans. Swingline Loans shall bear interest at the Federal Funds
Effective Rate plus the Applicable Rate for Revolving Eurodollar Loans.

 

(b) Notice of Swingline Loans by the Borrower. To request a Swingline Loan, the
Borrower shall notify the Administrative Agent of such request by telephone
(confirmed by telecopy), not later than 1:00 p.m., New York City time, on the
day of a proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower. The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the general deposit account of the Borrower with the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(f), by remittance to the Issuing
Lender) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.

 

(c) Participations by Lenders in Swingline Loans. The Swingline Lender may by
written notice given to the Administrative Agent not later than 10:00 a.m., New
York City time, on any Business Day require the Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding. Such notice shall specify the aggregate amount of Swingline Loans
in which Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above in this paragraph, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable

 

Compliance Certificate



--------------------------------------------------------------------------------

Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

 

SECTION 2.06. Letters of Credit.

 

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account, in a form
reasonably acceptable to the Administrative Agent and the Issuing Lender, at any
time and from time to time during the Revolving Credit Availability Period. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Lender relating to any Letter of Credit, the
terms and conditions of this Agreement shall control. Letters of Credit issued
hereunder shall constitute utilization of the Revolving Credit Commitments.

 

(b) Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of a Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Issuing Lender) to the Issuing Lender and the Administrative Agent (reasonably
in advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (d) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Lender, the Borrower also shall submit a letter of credit
application on the Issuing Lender’s standard form in

 

Compliance Certificate



--------------------------------------------------------------------------------

connection with any request for a Letter of Credit.

 

(c) Limitations on Amounts. A Letter of Credit shall be issued, amended, renewed
or extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
aggregate LC Exposure shall not exceed fifteen percent (15%) of the Revolving
Credit Commitments, (ii) the sum of the total Revolving Credit Exposures plus
the aggregate principal amount of outstanding Competitive Loans shall not exceed
the total Revolving Credit Commitments and (iii) the minimum face amount of a
Letter of Credit shall be $1,000,000.

 

(d) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) unless otherwise consented to
by the Administrative Agent and the Issuing Lender and (ii) the date that is ten
(10) Business Days prior to the Revolving Maturity Date.

 

(e) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof), and without any further action
on the part of the Issuing Lender or the Lenders, the Issuing Lender hereby
grants to each Lender, and each Lender hereby acquires from the Issuing Lender,
a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Lender, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Lender (to the extent not reimbursed by the
Borrower in accordance with clause (f) of this Section) promptly upon the
request of the Issuing Lender at any time from the time of such LC Disbursement
until such LC Disbursement is reimbursed by the Borrower or at any time after
any reimbursement payment is required to be refunded to the Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(f) Reimbursement. If the Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 3:00 p.m., New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 1:00 p.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 3:00 p.m., New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 1:00
p.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $3,000,000, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed

 

Compliance Certificate



--------------------------------------------------------------------------------

with an ABR Revolving Borrowing or Swingline Loan in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Lender the amounts so received by it
from the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Lender or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Lender, then to such Lenders and the Issuing Lender as their interests may
appear. Any payment made by a Lender pursuant to this paragraph to reimburse the
Issuing Lender for any LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

 

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
strictly with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Lender,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Lender; provided that the foregoing shall not be
construed to excuse the Issuing Lender from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Lender’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Lender (as finally determined by a court
of competent jurisdiction), the Issuing Lender shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing

 

Compliance Certificate



--------------------------------------------------------------------------------

and without limiting the generality thereof, the parties agree that, with
respect to documents presented which appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the Issuing Lender may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(h) Disbursement Procedures. The Issuing Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Lender shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Lender has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Lender and the Lenders with respect to any such LC Disbursement.

 

(i) Interim Interest. If the Issuing Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Syndicated Loans; provided that, if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (f) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing
Lender, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (f) of this Section to reimburse the Issuing Lender
shall be for the account of such Lender to the extent of such payment.

 

(j) Replacement of the Issuing Lender. The Issuing Lender may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Lender. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for account of the replaced Issuing Lender pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Lender shall have all the rights and obligations of
the Issuing Lender under this Agreement with respect to Letters of Credit to be
issued thereafter and (ii) references herein to the term “Issuing Lender” shall
be deemed to refer to such successor or to any previous Issuing Lender, or to
such successor and all previous Issuing Lenders, as the context shall require.
After the replacement of an Issuing Lender hereunder, the replaced Issuing
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

 

(k) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 66.66%
of the total LC Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders,

 

Compliance Certificate



--------------------------------------------------------------------------------

an amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (i) or (j) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Lender for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 66.66% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived. The Borrower shall,
concurrently with the deposit of the cash collateral, deliver to the
Administrative Agent such documents and agreements as shall be reasonably
required by the Administrative Agent in order to perfect a first priority
security interest in such cash collateral, duly executed by the Borrower and in
favor of the Administrative Agent (on behalf of the Lenders).

 

SECTION 2.07. Funding of Borrowings.

 

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in New York City and designated by the
Borrower in the applicable Borrowing Request or Competitive Bid Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(f) shall be remitted by the
Administrative Agent to the Issuing Lender.

 

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such

 

Compliance Certificate



--------------------------------------------------------------------------------

amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

 

SECTION 2.08. Interest Elections.

 

(a) Elections by the Borrower for Syndicated Borrowings. Each Syndicated
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Syndicated Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing as a Borrowing of the same Type and, in the case of a Eurodollar
Syndicated Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Competitive Borrowings or Swingline
Borrowings, which may not be converted or continued.

 

(b) Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Syndicated Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in the form set forth in Exhibit D (or such other form approved
by the Administrative Agent) and signed by the Borrower.

 

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period

 

Compliance Certificate



--------------------------------------------------------------------------------

contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d) Notice by the Administrative Agent to Lenders. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e) Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Syndicated
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to a Syndicated ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Syndicated Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Syndicated Borrowing shall be converted to a Syndicated ABR Borrowing at the end
of the Interest Period applicable thereto.

 

SECTION 2.09. Termination, Reduction and Extension of the Commitments.

 

(a) Scheduled Termination. Unless previously terminated, the Revolving Credit
Commitments shall terminate on the Revolving Maturity Date and the Term Loan
Commitments shall terminate on the Term Loan Maturity Date.

 

(b) Voluntary Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Commitments of any Class; provided that
(i) each reduction of the Commitments of any Class shall be in an amount that is
an integral multiple of $1,000,000 and not less than $10,000,000, (ii) the
Borrower shall not terminate or reduce the Revolving Credit Commitments if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans would exceed the total
Revolving Credit Commitments and (iii) terminations and/or reductions may not be
made more than one (1) time in any given calendar quarter.

 

(c) Notice of Voluntary Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments of
any Class under paragraph (b) of this Section at least five Business Days prior
to the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Credit Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of a particular transaction or other credit facilities, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not

 

Compliance Certificate



--------------------------------------------------------------------------------

satisfied.

 

(d) Effect of Termination or Reduction. Except as set forth in Section 9.15, any
termination or reduction of the Commitments of any Class shall be
permanent. Each reduction of the Commitments of either Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.

 

(e) Extension of Revolving Maturity Date. Subject to the provisions of this
Section 2.09(e), the Borrower shall have one option to extend the Revolving
Maturity Date for one (1) year to October 20, 2009, subject to the satisfaction
of each of the following conditions:

 

(i) The Borrower shall notify the Administrative Agent of its exercise of the
applicable option at least 90 days, but not more than 180 days, prior to the
originally scheduled Revolving Maturity Date;

 

(ii) No Default or Event of Default shall have occurred and be continuing at the
time of giving such notice pursuant to clause (i) above or on the originally
scheduled Revolving Maturity Date;

 

(iii) unless otherwise disclosed to and approved by the Required Lenders, the
representations and warranties made by the Borrower in the Loan Documents shall
have been true and correct in all material respects when made and shall also be
true and correct in all material respects on the originally scheduled Revolving
Maturity Date (except, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date);

 

(iv) the Borrower shall have delivered updates to the Administrative Agent of
all the Schedules referred to in Article III hereof and such updated Schedules
shall be acceptable to Administrative Agent in its reasonable judgment;

 

(v) At the time of the exercise of the extension hereunder, the Borrower shall
have delivered (A) a Compliance Certificate demonstrating that the Borrower is
in compliance with the covenants set forth in Article VI as of the end of the
most recent Measuring Period ending at least forty-five days prior to such date
and (B) a certificate of a Financial Officer of Borrower certifying that such
Financial Officer has no knowledge of any change since the end of such
applicable Measuring Period that would cause Borrower to not be in compliance
with the covenants set forth in Article VI;

 

(vi) The Borrower shall have paid to the Administrative Agent (for the ratable
benefit of the Lenders), by the originally scheduled Revolving Maturity Date, a
non-refundable extension fee equal to 0.20% of the aggregate amount of the
Revolving Credit Exposure and unused Revolving Credit Commitments of the Lenders
prior to the originally scheduled Revolving Maturity Date; and

 

(vii) The Borrower shall have paid all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent and all reasonable fees and
expenses paid to third party consultants (including reasonable attorneys’ fees
and expenses) by Administrative Agent in connection with such extension.

 

Compliance Certificate



--------------------------------------------------------------------------------

SECTION 2.10. Repayment of Loans; Evidence of Debt.

 

(a) Repayment. The Borrower hereby unconditionally promises to pay the Loans as
follows:

 

(i) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Revolving Loan on the Revolving Maturity Date,

 

(ii) to the Administrative Agent for the account of each respective Lender the
then unpaid principal amount of each Competitive Loan of such Lender on the last
day of the Interest Period applicable to such Loan,

 

(iii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earliest to occur of (x) five (5) Business Days immediately
following the funding of such Swingline Loan, (y) the date of the next Borrowing
made hereunder and (z) the Revolving Maturity Date; and

 

(iv) to the Administrative Agent for the account of the Lenders, the outstanding
principal amount of the Term Loans on the Term Loan Maturity Date.

 

(b) Manner of Payment. Prior to any repayment or prepayment of any Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be paid and
shall notify the Administrative Agent by telephone (confirmed by telecopy) of
such selection not later than 2:00 p.m., New York City time, three Business Days
before the scheduled date of such repayment in the case of a Eurodollar
Borrowing and one Business Day before the scheduled date of such repayment in
the case of an ABR Borrowing; provided that each repayment of Borrowings of any
Class shall be applied to repay any outstanding ABR Borrowings of such Class
before any other Borrowings of such Class. If the Borrower fails to make a
timely selection of the Borrowing or Borrowings to be repaid or prepaid, such
payment shall be applied, first, to pay any outstanding ABR Borrowings of the
applicable Class and, second, to other Borrowings of such Class in the order of
the remaining duration of their respective Interest Periods (the Borrowing with
the shortest remaining Interest Period to be repaid first), and for these
purposes, Competitive Loans shall be deemed to be in the same Class as Revolving
Loans. Each payment of a Syndicated Borrowing shall be applied ratably to the
Loans included in such Borrowing.

 

(c) Maintenance of Loan Accounts by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

 

(d) Maintenance of Loan Accounts by the Administrative Agent. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan made hereunder, the Class and Type thereof and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

 

(e) Effect of Entries. The entries made in the accounts maintained pursuant to

 

Compliance Certificate



--------------------------------------------------------------------------------

paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

(f) Promissory Notes. The Loans of such Lender shall be evidenced as follows:

 

(i) Revolving Notes. The Revolving Loans made by each Lender shall be evidenced
by a single promissory note of the Borrower substantially in the form of Exhibit
B-1, dated the date hereof, payable to such Lender in a principal amount equal
to the amount of its Revolving Credit Commitment as originally in effect and
otherwise duly completed.

 

(ii) Competitive Note. The Competitive Loans made by any Lender shall be
evidenced by a single promissory note of the Borrower substantially in the form
of Exhibit B-2, dated the date hereof, payable to such Lender in an amount equal
to 50% of the aggregate amount of the Revolving Credit Commitments and otherwise
duly completed.

 

(iii) Swingline Note. The Swingline Loans made by the Swingline Lender shall be
evidenced by a single promissory note of the Borrower substantially in the form
of Exhibit B-3, dated the date hereof, payable to the Swingline Lender in a
principal amount equal to $90,000,000 and otherwise duly completed.

 

(iv) Term Notes. The Term Loans made by each Lender shall be evidenced by a
single promissory note of the Borrower substantially in the form of Exhibit B-4,
dated the date hereof, payable to such Lender in a principal amount equal to the
amount of its Term Loan Commitment as originally in effect and otherwise duly
completed.

 

(v) Substitution, Exchange and Subdivision of Notes. No Lender shall be entitled
to have its Notes substituted or exchanged for any reason, or subdivided for
promissory notes of lesser denominations, except in connection with a permitted
assignment of all or any portion of such Lender’s relevant Commitment, Loans and
Note pursuant to Section 9.04 (and, if requested by any Lender in connection
with such permitted assignment, the Borrower agrees to so exchange any Note) or
an increase in such Lender’s Commitment pursuant to Section 9.15.

 

(vi) Loss, Theft, Destruction or Mutilation of Notes. In the event of the loss,
theft or destruction of any Note, upon the Borrower’s receipt of a reasonably
satisfactory indemnification agreement executed in favor of the Borrower by the
holder of such Note, or in the event of the mutilation of any Note, upon the
surrender of such mutilated Note by the holder thereof to the Borrower, the
Borrower shall execute and deliver to such holder a new replacement Note in lieu
of the lost, stolen, destroyed or mutilated Note.

 

SECTION 2.11. Prepayment of Loans.

 

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with

 

Compliance Certificate



--------------------------------------------------------------------------------

the requirements of this Section; provided that the Borrower shall not have the
right to prepay any Competitive Loan without the prior consent of the Lender
thereof. Any portion of the Term Loans that is prepaid may not be reborrowed
except in accordance with and as provided in Section 9.15.

 

(b) Mandatory Prepayments and Commitment Reductions. The Borrower will prepay
the Loans (and/or provide cover for LC Exposure as specified in
Section 2.06(k)), and/or the Commitments shall be subject to automatic
reduction, as follows:

 

(i) Non-Compliance with Maximum Unencumbered Asset Value Ratio. If, at any time,
the Unencumbered Asset Value Ratio exceeds 60%, then the Borrower shall, within
five Business Days after such occurrence, prepay the Loans (and/or provide cover
for LC Exposure as specified in Section 2.06(k)), and/or the Commitments shall
be subject to automatic reduction, in an aggregate amount to the extent
necessary to achieve compliance with the maximum Unencumbered Asset Value
covenant set forth in Section 6.07(h), such prepayment and/or reduction to be
effected in each case in the manner and to the extent specified in clause
(ii) of this paragraph.

 

(ii) Application. Prepayments and/or reductions of Commitments pursuant to this
paragraph shall be applied (1) first to reduce the aggregate amount of the
Revolving Credit Commitments (and to the extent that, after giving effect to
such reduction, the sum of the total Revolving Credit Exposures plus the
aggregate principal amount of outstanding Competitive Loans would exceed the
Revolving Credit Commitments, the Borrower shall, first, prepay Swingline Loans,
second, prepay Revolving Loans, third, provide cover for LC Exposure as
specified in Section 2.06(k) and fourth, prepay Competitive Loans in an
aggregate amount equal to such excess) and (2) then to reduce the aggregate
amount of the Term Loan Commitments.

 

(c) Notices, Etc. The Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Syndicated Borrowing or a Competitive Borrowing, not
later than 2:00 p.m., New York City time, three (3) Business Days before the
date of prepayment, (ii) in the case of prepayment of an ABR Syndicated
Borrowing, not later than 2:00 p.m., New York City time, one (1) Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Revolving Credit
Commitments as contemplated by Section 2.09, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Syndicated
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by (A) accrued interest to the
extent required by Section 2.13 and (B) any

 

Compliance Certificate



--------------------------------------------------------------------------------

payments due pursuant to Section 2.16 and shall be made in the manner specified
in Section 2.10(b).

 

SECTION 2.12. Fees.

 

(a) Facility Fee. The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a facility fee, which shall accrue at the Applicable Rate
on the daily amount of the Revolving Credit Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Revolving Credit Commitment terminates;
provided that, if such Lender continues to have any Revolving Credit Exposure
after its Revolving Credit Commitment terminates, then such facility fee shall
continue to accrue on the daily amount of such Lender’s Revolving Credit
Exposure from and including the date on which its Revolving Credit Commitment
terminates to but excluding the date on which such Lender ceases to have any
Revolving Credit Exposure. Accrued facility fees shall be payable in arrears on
each Quarterly Date and on the date on which the Revolving Credit Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any facility fees accruing after the date on which the Revolving
Credit Commitments terminate shall be payable on demand. All facility fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

 

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at a rate per annum
equal to the same Applicable Rate used to determine the interest rate applicable
to Eurodollar Syndicated Loans (plus 3% during the continuance of an Event of
Default) on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Credit Commitment terminates and the date on which
such Lender ceases to have any LC Exposure, and (ii) to the Issuing Lender a
fronting fee, which shall accrue at the rate or rates per annum separately
agreed upon between the Borrower and the Issuing Lender on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Credit Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Lender’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including each Quarterly Date shall be payable on such Quarterly Date,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Revolving Credit
Commitments terminate and any such fees accruing after the date on which the
Revolving Credit Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Lender pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon

 

Compliance Certificate



--------------------------------------------------------------------------------

between the Borrower and the Administrative Agent.

 

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent (or to the Issuing
Lender, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Lenders entitled thereto. Fees paid
shall not be refundable under any circumstances.

 

SECTION 2.13. Interest.

 

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Rate.

 

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest (i) in the case of a Eurodollar Syndicated Loan, at the Adjusted LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate, or (ii) in the case of a Eurodollar Competitive Borrowing, at the LIBO
Rate for the Interest Period in effect for such Borrowing plus (or minus, as
applicable) the Margin applicable to such Loan.

 

(c) Fixed Rate Loans. Each Fixed Rate Loan shall bear interest at the Fixed Rate
applicable to such Loan.

 

(d) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid within 5 days of when due (except default interest shall
accrue immediately with respect to (x) principal payment from the date when such
payment is due and (y) any payments that are not made on the Revolving Maturity
Date or Term Loan Maturity Date, as applicable), whether upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 3% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 3%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

 

(e) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Loans and Competitive Loans, upon termination of the Revolving Credit
Commitments, and in the case of the Term Loans, upon termination of the Term
Loan Commitments; provided that (i) interest accrued pursuant to paragraph
(d) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Revolving Credit Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Syndicated Borrowing prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

 

(f) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,

 

Compliance Certificate



--------------------------------------------------------------------------------

Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of the
Interest Period for a Eurodollar Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period;

 

(b) the Administrative Agent is advised by the Required Lenders (or, in the case
of a Eurodollar Competitive Loan, the Lender that is required to make such Loan)
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period; or

 

(c) the Administrative Agent is advised by a Lender that it has become unlawful
for such Lender to honor its obligation to make or maintain Eurodollar Loans
hereunder;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telecopy as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Syndicated Borrowing to, or
continuation of any Syndicated Borrowing as a Eurodollar Syndicated Borrowing
shall be ineffective (in the case of clause (c) above, only as to the affected
Lender), (ii) if any Borrowing Request requests a Eurodollar Syndicated
Borrowing, such Borrowing shall be made as an ABR Syndicated Borrowing (in the
case of clause (c) above, only as to the affected Lender), (iii) any request by
the Borrower for a Eurodollar Competitive Borrowing shall be ineffective;
provided that (A) if the circumstances giving rise to such notice do not affect
all the Lenders, then requests by the Borrower for Eurodollar Competitive
Borrowings may be made to Lenders that are not affected thereby and (B) if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Types of Borrowings shall be permitted and (iv) if in accordance
with clause (c) above any Lender determines that it is no longer lawful for such
Lender or its applicable lending office (subject to Section 2.19(a)) to maintain
any existing Eurodollar Loans, or to continue to charge interest rates based
upon the LIBO Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to continue
Eurodollar Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist and, in such event, all Eurodollar Loans of such
Lender shall be converted to ABR Loans, either on the last day of the Interest
Period thereof, if such Lender may lawfully continue to maintain such Eurodollar
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans.

 

SECTION 2.15. Increased Costs.

 

(a) Increased Costs Generally. If any Change in Law shall:

 

Compliance Certificate



--------------------------------------------------------------------------------

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Lender; or

 

(ii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans or Fixed Rate
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Lender hereunder (whether of principal, interest
or otherwise), then, in accordance with and subject to Section 2.15(c), the
Borrower will promptly on demand pay to such Lender or the Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b) Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Lender’s capital or
on the capital of such Lender’s or the Issuing Lender’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by the
Issuing Lender, to a level below that which such Lender or the Issuing Lender or
such Lender’s or the Issuing Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then, in accordance with and
subject to Section 2.15(c), from time to time the Borrower will promptly on
demand pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

 

(c) Certificates from Lenders. A certificate of a Lender or the Issuing Lender
setting forth, in reasonable detail, the amount or amounts necessary to
compensate such Lender or the Issuing Lender or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender or the Issuing Lender, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof. No
Lender or Issuing Lender shall have the right to collect payments from the
Borrower pursuant to paragraph (a) or (b) of this Section unless it is the
policy of such Lender or Issuing Lender, as applicable, at the time of
collection, to collect similar payments from borrowers in connection with credit
facilities similar to those made available pursuant to this Agreement.

 

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Lender’s right to demand such
compensation; provided that the Borrower

 

Compliance Certificate



--------------------------------------------------------------------------------

shall not be required to compensate a Lender or the Issuing Lender pursuant to
this Section for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or the Issuing Lender, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

(e) Competitive Loans. Notwithstanding the foregoing provisions of this Section,
a Lender shall not be entitled to compensation pursuant to this Section in
respect of any Competitive Loan if the Change in Law that would otherwise
entitle it to such compensation shall have been publicly announced prior to
submission of the Competitive Bid pursuant to which such Loan was made.

 

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Syndicated Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Syndicated Loan or Fixed Rate Loan on
the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.11(c) and is revoked in
accordance herewith), (d) the failure to borrow any Competitive Loan after
accepting the Competitive Bid to make such Loan, or (e) the assignment of any
Eurodollar Loan or Fixed Rate Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

SECTION 2.17. Taxes.

 

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative

 

Compliance Certificate



--------------------------------------------------------------------------------

Agent, Lender or Issuing Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or the Issuing Lender, as
the case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Lender, or by the Administrative Agent on
its own behalf or on behalf of a Lender or the Issuing Lender, shall be
conclusive absent manifest error.

 

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e) Foreign Lenders. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.

 

(f) Refunds. If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental

 

Compliance Certificate



--------------------------------------------------------------------------------

Authority. This Section shall not be construed to require the Administrative
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.

 

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

 

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) or under any other Loan Document (except to the extent otherwise
provided therein) prior to 3:00 p.m., New York City time, on the date when due,
in immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at the Administrative
Agent’s Account, except as otherwise expressly provided in the relevant Loan
Document, and except payments to be made directly to the Issuing Lender or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder or under any other Loan Document (except to the extent otherwise
provided therein) shall be made in dollars.

 

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Syndicated Borrowing of a particular Class shall be made from the Lenders, each
payment of commitment fee under Section 2.12 shall be made for the account of
the Lenders, and each termination or reduction of the amount of the Commitments
of a particular Class under Section 2.09 shall be applied to the respective
Commitments of such Class of the relevant Lenders, pro rata according to the
amounts of their respective Commitments of such Class; (ii) each Syndicated
Borrowing shall be allocated pro rata among the Lenders according to the amounts
of their respective Commitments of such Class (in the case of the making of
Syndicated Loans) or their respective Loans of such Class (in the case of
conversions and continuations of Loans); (iii) each payment or prepayment of
principal of Revolving Loans and Term Loans by the Borrower shall be made for
account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Revolving Loans and Term Loans held by them; and
(iv) each payment of interest on Revolving Loans and Term Loans by the Borrower
shall be made for account of the Lenders pro

 

Compliance Certificate



--------------------------------------------------------------------------------

rata in accordance with the amounts of interest on such Loans then due and
payable to the respective Lenders.

 

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Syndicated Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Syndicated Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon then due than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Syndicated Loans, LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Syndicated Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Lender
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Lender, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.05(c), 2.06(e)
or (f), 2.07(b) or 2.18(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.

 

Compliance Certificate



--------------------------------------------------------------------------------

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

 

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.15, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b) Replacement of Lenders. If (i) any Lender is unable to make or maintain
Eurodollar Loans pursuant to Section 2.14(c), (ii)any Lender requests
compensation under Section 2.15, (iii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, or (iv) any Lender defaults in its
obligation to fund Loans hereunder, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement (other than any outstanding
Competitive Loans held by it) to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (A) the Borrower shall have received the prior written consent of
the Administrative Agent (and, if a Revolving Credit Commitment is being
assigned, the Issuing Lender and the Swingline Lender), which consent shall not
unreasonably be withheld, (B) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans (other than Competitive
Loans) and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (C) in
the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

 

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Issuing Lender and the Lenders that:

 

SECTION 3.01. Organization; Powers. Each of the Borrower and its Nationwide Core
Entities is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, could not

 

Compliance Certificate



--------------------------------------------------------------------------------

reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s organizational powers and have been duly authorized by all necessary
organizational and, if required, stockholder action under their respective
Organizational Documents. This Agreement has been duly executed and delivered by
the Borrower and constitutes, and each of the other Loan Documents to which it
is a party when executed and delivered will constitute, a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of affecting creditors’ rights generally and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for such as have been obtained or
made and are in full force and effect, (b) will not violate any applicable law
or regulation or the Organizational Documents of the Borrower or any of the
Nationwide Core Entities or any order of any Governmental Authority, (c) will
not violate or result in a default under any indenture, material agreement or
other material instrument binding upon the Borrower or any of the Nationwide
Core Entities or their assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of the Nationwide Core Entities, and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of the Nationwide Core Entities.

 

SECTION 3.04. Financial Condition; No Material Adverse Change.

 

(a) Financial Condition. The Borrower has heretofore furnished to the Lenders
its consolidated balance sheet and statements of income, stockholders equity and
cash flows as of and for the period ending June 30, 2005. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Consolidated Entities as of such
dates and for such periods in accordance with GAAP. Neither the Borrower nor any
of its Subsidiaries has any Contingent Obligation, contingent liability or
liability for any taxes, long-term leases or commitments, not reflected in its
audited financial statements delivered to the Administrative Agent on or prior
to the Effective Date or otherwise disclosed to the Administrative Agent in
writing, which will have or is reasonably likely to have a Material Adverse
Effect.

 

(b) No Material Adverse Change. Since June 30, 2005, there has been no material
adverse change in the business, assets, operations, prospects or condition,
financial or otherwise, of the Borrower and the other Consolidated Entities,
taken as a whole.

 

SECTION 3.05. Properties.

 

(a) Property Generally. Each of the Nationwide Entities has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not materially interfere
with its ability to conduct its business as currently

 

Compliance Certificate



--------------------------------------------------------------------------------

conducted or to utilize such properties for their intended purposes.

 

(b) Intellectual Property. Each of the Nationwide Entities owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Nationwide
Entities does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

 

SECTION 3.06. Litigation and Environmental Matters.

 

(a) Actions, Suits and Proceedings. There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority now pending against or, to
the knowledge of the Borrower, threatened against or affecting the Borrower or
any of the Nationwide Core Entities (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions.

 

(b) Environmental Matters. Except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of the Nationwide Core Entities (i) has failed to comply in all
material respects with any Environmental Law or to obtain, maintain or comply in
all material respects with any permit, license or other approval required under
any Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

(c) Disclosed Matters. Except as otherwise disclosed to the Lenders and approved
by a majority of Required Lenders, since the date of this Agreement, there has
been no change in the status of the Disclosed Matters that, individually or in
the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and the
Nationwide Core Entities is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

 

SECTION 3.08. Investment and Holding Company Status. Neither the Borrower nor
any of the Nationwide Core Entities is (a) an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.

 

SECTION 3.09. Taxes. Each of the Borrower and the Nationwide Core Entities has
timely filed or timely caused to be filed all Tax returns and reports required
to have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are

 

Compliance Certificate



--------------------------------------------------------------------------------

being contested in good faith by appropriate proceedings and for which the
Borrower or Nationwide Core Entity, as applicable, has set aside on its books
adequate reserves in accordance with GAAP or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by more than $20,000,000 the fair market value of the assets of all such
underfunded Plans.

 

SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement and the other Loan Documents
or delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

 

SECTION 3.12. Use of Credit. Neither the Borrower nor any of the Nationwide Core
Entities is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying Margin Stock, and no part of the proceeds of any
extension of credit hereunder will be used to buy or carry any Margin Stock.

 

SECTION 3.13. Material Agreements and Liens.

 

(a) Material Agreements. Part A of Schedule 3.13 is a complete and correct list
of each credit agreement, loan agreement, indenture, purchase agreement,
guarantee, letter of credit or other arrangement providing for or otherwise
relating to any Indebtedness or any extension of credit (or commitment for any
extension of credit) to, or guarantee by, the Borrower or any of the Nationwide
Core Entities outstanding on the date hereof that is not disclosed on the most
recent financial statement delivered to the Administrative Agent pursuant to
Section 3.04 or 5.01, as applicable, the aggregate principal or face amount of
which equals or exceeds (or may equal or exceed) $5,000,000 (each, a “Material
Agreement”), and the aggregate principal or face amount outstanding or that may
become outstanding under each such arrangement is correctly described in Part A
of Schedule 3.13. The Borrower is not in default in any material respect beyond
any applicable grace period under or with respect to any Material Agreement to
which it is a party or by which it or any of its property is bound in any
respect, the existence of which default is likely to result in a Material
Adverse Effect.

 

Compliance Certificate



--------------------------------------------------------------------------------

(b) Liens. Part B of Schedule 3.13 is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding on the date hereof that is not
disclosed on the most recent financial statement delivered to the Administrative
Agent pursuant to Section 3.04 or 5.01, as applicable, the aggregate principal
or face amount of which equals or exceeds (or may equal or exceed) $5,000,000
and covering any property of the Borrower or any of the Nationwide Core
Entities, and the aggregate Indebtedness secured (or that may be secured) by
each such Lien and the property covered by each such Lien is correctly described
in Part B of Schedule 3.13.

 

SECTION 3.14. Capitalization. The Borrower has heretofore delivered to the
Lenders a true and complete copy of the Organizational Documents referred to in
Section 4.01(d). As of the date hereof, (x) except for stock options listed on
Schedule 3.14 and future stock options (so long as such future options do not
otherwise have a Material Adverse Effect) granted pursuant to Borrower’s 2005
Performance Incentive Plan, there are no outstanding Equity Rights with respect
to the Borrower and (y) there are no outstanding obligations of the Borrower or
any of the Nationwide Core Entities to repurchase, redeem, or otherwise acquire
any Equity Interests in the Borrower nor are there any outstanding obligations
of the Borrower or any of its Subsidiaries to make payments to any Person, such
as “phantom stock” payments, where the amount thereof is calculated with
reference to the fair market value or equity value of the Borrower or any of its
Subsidiaries.

 

SECTION 3.15. Subsidiaries and Investments.

 

(a) Subsidiaries. Set forth in Part A of Schedule 3.15 (such schedule being
subject to update from time to time as of the dates when this representation is
remade, or deemed to be remade) is a complete and correct chart and list of all
of the organizational structure of the Borrower and its Subsidiary Entities,
together with, for each such Person, (i) the jurisdiction of organization of
such Person, (ii) in the case of each such Subsidiary, each Person holding
Equity Interests in such Person and (iii) in the case of each such Subsidiary,
the nature of the ownership interests held by each such Person and the
percentage of ownership of the Borrower and Subsidiary Entity represented by
such ownership interests. Except as disclosed in Part A of Schedule 3.15,
(x) each of the Borrower and its Subsidiary Entities owns, free and clear of
Liens, and has the unencumbered right to vote, all outstanding ownership
interests in each Person shown to be held by it in Part A of Schedule 3.15,
(y) all of the issued and outstanding capital stock of each such Person
organized as a corporation is validly issued, fully paid and nonassessable and
(z) there are no outstanding Equity Rights with respect to such Person.

 

(b) Investments. Set forth in Part B of Schedule 3.15 is a complete and correct
list of all Investments (other than Investments disclosed in Part A of Schedule
3.15 and other than Permitted Investments and operating deposit accounts with
banks) held by the Borrower or any of its Subsidiary Entities in any Person on
the date hereof that are not disclosed on the most recent financial statement
delivered to the Administrative Agent pursuant to Section 3.04 or 5.01 and, for
each such Investment, (x) the identity of the Person or Persons holding such
Investment and (y) the nature of such Investment. Except as disclosed in Part B
of Schedule 3.15, each of the Borrower and its Subsidiary Entities owns, free
and clear of all Liens, all such Investments.

 

SECTION 3.16. Real Property. Set forth on Schedule 3.16 is a list, as of the
date hereof, of all of the real property interests held by the Borrower and its
Subsidiary Entities,

 

Compliance Certificate



--------------------------------------------------------------------------------

indicating in each case whether the respective property is owned or leased, the
identity of the owner or lessee and the location of the respective property.

 

SECTION 3.17. Solvency. On the Effective Date and after and giving effect to the
Loans occurring on the Effective Date or such other date as Loans requested
hereunder are made, and the disbursement of the proceeds of such Loans pursuant
to the Borrower’s instructions, the Borrower is and will be Solvent.

 

SECTION 3.18. No Default. No Default or Event of Default has occurred and is
continuing.

 

SECTION 3.19. Insurance. The Borrower and the Nationwide Core Entities currently
maintain all insurance which is required to be maintained pursuant to
Section 5.05.

 

SECTION 3.20. Organizational Documents. The Organizational Documents heretofore
delivered to the Administrative Agent pursuant to Section 4.01(e) constitute, as
of the date hereof, all of the Organizational Documents (together with all
amendments and modifications thereof) of the Borrower. The Borrower represents
that it has delivered to the Administrative Agent true, correct and complete
copies of each of the documents set forth in this Section.

 

SECTION 3.21. Executive Offices; Places of Organization. The principal offices,
chief executive offices and principal places of business of the Borrower are
located at 610 Newport Center Drive, Suite 1150, Newport Beach, California
92660. The Borrower was organized in the State of Maryland.

 

SECTION 3.22. Securities Act. Neither the Borrower nor any of its Subsidiary
Entities have issued any unregistered securities in violation of the
registration requirements of Section 5 of the Securities Act of 1933, (as
amended from time to time) or any other law, nor are they in violation of any
rule, regulation or requirement under such act, or the Securities Exchange Act
of 1934, (as amended from time to time) other than violations which could not
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any of its Subsidiary Entities is required to qualify an indenture under the
Trust Indenture Act of 1939, (as amended from time to time) in connection with
its execution and delivery of this Agreement or the incurrence of Indebtedness
hereunder.

 

SECTION 3.23. REIT Status. The Borrower: (a) is a REIT, (b) has not revoked its
election to be a REIT, (c) has not engaged in any “prohibited transactions” as
defined in Section 856(b)(6)(iii) of the Code (or any successor provision
thereto), and (d) for its current “tax year” as defined in the Code is and for
all prior tax years subsequent to its election to be a REIT has been entitled to
a dividends paid deduction which meets the requirements of Section 857 of the
Code.

 

SECTION 3.24. Leases. All of the leases of real property in which the Borrower
or any of its Subsidiary Entities is the lessor, including Healthcare Leases,
are listed on Schedule 3.24. To the best of the Borrower’s knowledge, with
respect to each such lease, the lease has been duly authorized, executed and
delivered by the lessee, is in full force and effect and the obligations of the
lessee are valid, binding and enforceable, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
laws and equitable principles

 

Compliance Certificate



--------------------------------------------------------------------------------

relating to or limiting creditors’ rights generally. To the best of the
Borrower’s knowledge except as otherwise disclosed to the Lenders and approved
by the Required Lenders, there exists no material breach, default, or event or
condition which, with notice or lapse of time or both, would constitute such a
material breach or default by the lessee, and there are no existing claims,
defenses or offsets against rental due or to become due, under the terms of any
such lease, other than such breaches, defaults, claims, defenses or offsets that
could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.25. Brokers. The Borrower has not dealt with any broker or finder with
respect to the Transactions or otherwise in connection with this Agreement.

 

SECTION 3.26. Foreign Assets Control Regulations, Etc. Neither the execution and
delivery of the Notes and the other Loan Documents by the Borrower nor the use
of the proceeds of the Loans, will violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or the
Anti-Terrorism Order or any enabling legislation or executive order relating to
any of the same. Without limiting the generality of the foregoing, no Nationwide
Entity (a) is or will become a blocked person described in Section 1 of the
Anti-Terrorism Order or (b) engages or will engage in any dealings or
transactions or be otherwise associated with any such blocked person.

 

ARTICLE IV.

 

CONDITIONS

 

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Lender to issue Letters of Credit hereunder shall not become
effective until the date on which (i) the Administrative Agent shall have
received each of the documents referred to below and (ii) each of the other
conditions listed below is satisfied, the satisfaction of each of such
conditions to be satisfactory to the Administrative Agent (and to the extent
specified below, to each Lender) in form and substance (or any such condition
shall have been waived in accordance with Section 9.02):

 

(a) Agreement. From each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

 

(b) Notes. The Notes duly completed and executed by the Borrower for each
respective Lender.

 

(c) Opinion of Counsel to the Borrower. A favorable written opinion (addressed
to the Administrative Agent and the Lenders and dated the Effective Date) of
Sherry, Meyerhoff, Hanson & Crance LLP, counsel for the Borrower, substantially
in the form of Exhibit F, and covering such other matters relating to the
Borrower, this Agreement or the Transactions as the Required Lenders shall
reasonably request. The Borrower hereby requests such counsel to deliver

 

Compliance Certificate



--------------------------------------------------------------------------------

such opinion to the Lenders and the Administrative Agent.

 

(d) Opinion of Special New York Counsel to the Borrower. A favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Greenberg Traurig, LLP, special New York counsel for the
Borrower, substantially in the form of Exhibit G, and covering such other
matters relating to the laws of the State of New York and to the Borrower, this
Agreement or the Transaction s as the Required Lenders shall reasonably request.
The Borrower hereby requests such counsel to deliver such opinion to the Lenders
and the Administrative Agent.

 

(e) Organizational Documents. Copies of (i) the Certificate of Incorporation,
Certificate of Formation, Certificate of Limited Partnership or similar
formation document of the Borrower, certified by the Secretary of State of the
state of formation of such Person as of a recent date, (ii) the Organizational
Documents of the Borrower (unless delivered pursuant to clause (i) above) and
the Persons identified in Schedule 4.01(e) and (iii) the applicable resolutions
authorizing the delivery of the Loan Documents, certified by the Secretary or an
Assistant Secretary of such Person (or if such Person is a limited partnership
or limited liability company, an authorized representative of its general
partner or manager) as of the date of this Agreement as being accurate and
complete, in each case relating to the organization, existence and good standing
of such Person, the authorization of the Transactions and any other legal
matters relating to such Person, this Agreement or the Transactions, all in form
and substance satisfactory to the Administrative Agent and its counsel.

 

(f) Compliance Certificate. A certificate, dated the Effective Date and signed
by a Financial Officer.

 

(g) Material Adverse Effect. There shall not have occurred any change, event or
development that could, in the opinion of the Lenders, have a Material Adverse
Effect.

 

(h) [Intentionally deleted].

 

(i) Third Party Approvals. All acts and conditions (including, without
limitation, the obtaining of any third party consents and necessary regulatory
approvals and the making of any required filings, recordings or registrations)
required to be done and performed and to have happened precedent to the
execution, delivery and performance of the Loan Documents by the Borrower.

 

(j) Other Documents. Such other documents as the Administrative Agent or any
Lender or special New York counsel to JPMorgan may reasonably request.

 

The obligation of any Lender to make its initial extension of credit hereunder
is also subject to the payment or delivery by the Borrower of such fees,
expenses and other consideration as the Borrower shall have agreed to pay or
deliver to any Lender, the Arrangers or the Administrative Agent in connection
herewith, including the reasonable fees and expenses of Morrison & Foerster LLP,
special New York counsel to JPMorgan, in connection with the negotiation,
preparation, execution and delivery of this Agreement and the other Loan
Documents and the extensions of credit hereunder (to the extent that statements
for such fees and expenses

 

Compliance Certificate



--------------------------------------------------------------------------------

have been delivered to the Borrower).

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Lender to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) on or prior to 3:00 p.m., New York City time, on October 20, 2005
(and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Lender to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(a) receipt by the Administrative Agent of a Borrowing Request pursuant to
Section 2.03 or, if applicable, a request for a Letter of Credit pursuant to
Section 2.06(b);

 

(b) unless otherwise disclosed to and approved by the Required Lenders, the
representations and warranties of the Borrower set forth in this Agreement and
in the other Loan Documents shall be true and correct in all material respects
on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable (except, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date); and

 

(c) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (b) and
(c) of the preceding sentence.

 

ARTICLE V.

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

 

(a) as soon as available but in no event beyond five (5) days after such
financials are required to be filed with the Securities and Exchange Commission,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and

 

Compliance Certificate



--------------------------------------------------------------------------------

for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by Ernst & Young US, LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 

(b) as soon as available after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (but in no event beyond five
(5) days after such financials are required to be filed with the Securities and
Exchange Commission), its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate of a Financial Officer of the Borrower
representing and certifying (i) that the Financial Officer signatory thereto has
reviewed the terms of the Loan Documents, and has made, or caused to be made
under his/her supervision, a review in reasonable detail of the transactions and
consolidated financial condition of the Borrower and its Subsidiaries, during
the fiscal quarter covered by such reports, that such review has not disclosed
the existence during or at the end of such fiscal quarter, and that such officer
does not have knowledge of the existence as at the date of such Compliance
Certificate, of any condition or event which constitutes an Event of Default or
Default or mandatory prepayment event, or, if any such condition or event
existed or exists, specifying the nature and period of existence thereof and
what action the Borrower or its Subsidiaries has taken, is taking and proposes
to take with respect thereto, (ii) the calculations (with such specificity as
the Administrative Agent may reasonably request) for the period then ended which
demonstrate compliance with the covenants and financial ratios set forth in
Sections 6.01, 6.04 and 6.07, (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate, (iv) a schedule of Total Adjusted Outstanding Indebtedness in
respect of borrowed money in the level of detail disclosed in the Borrower’s
Form 10-Q filings with the Securities and Exchange Commission, as well as such
other information regarding such Indebtedness as may be reasonably requested by
the Administrative Agent, and (v) a schedule of EBITDA.

 

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

 

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any its Subsidiaries

 

Compliance Certificate



--------------------------------------------------------------------------------

with the Securities and Exchange Commission, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally;

 

(f) to the extent not otherwise delivered pursuant to this Section 5.01, copies
of all financial statements and financial information delivered by the Borrower
(or, upon Administrative Agent’s request, any of its Subsidiary Entities) from
time to time to the holders of any unsecured Indebtedness for borrowed money of
such Persons;

 

(g) promptly after Moody’s, Fitch or S&P shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change; and

 

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower, any
Subsidiary Entity, any of the Properties of the Borrower or any Subsidiary
Entity, or compliance with the terms of this Agreement and the other Loan
Documents, as the Administrative Agent or any Lender may reasonably request,
such other information to include, without limitation, any information that the
Administrative Agent or any Lender deems necessary from time to time in order to
ensure compliance with all applicable laws concerning money laundering and
similar activities.

 

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a) the occurrence of any Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of the Nationwide Core Entities that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

(c) the assertion of a claim of any Environmental Liability by any Person
against, or with respect to any activities of the Borrower or any Nationwide
Core Entity, and any alleged violation of or non-compliance by or on behalf of
the Borrower or any Nationwide Core Entity with any Environmental Laws or any
permits, licenses or authorizations, other than any claim of Environmental
Liability or alleged violation that, if adversely determined, would not (either
individually or in the aggregate) have a Material Adverse Effect;

 

(d) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Nationwide Core Entities in an aggregate
amount exceeding $1,000,000;

 

(e) the occurrence of any Event of Loss aggregating $5,000,000 or more;

 

(f) the purchase or Disposition of any Healthcare Properties aggregating
$10,000,000 or more, together with (i) a description of such transaction(s) in
reasonable detail and (ii) if requested by the Administrative Agent, copies of
all materials presented to the Borrower’s board of directors in connection with
the approval of such transaction(s); and

 

Compliance Certificate



--------------------------------------------------------------------------------

(g) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of the Nationwide Core Entities to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

 

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
the Nationwide Core Entities to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Nationwide Core Entity has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will or will
cause, and will cause each of the Nationwide Core Entities to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

 

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of the Nationwide Core Entities to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of the Nationwide Core Entities to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.

 

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
the Nationwide Core Entities to, comply in all material respects with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for general corporate purposes. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations T, U
and X. Letters of Credit will be issued only to support

 

Compliance Certificate



--------------------------------------------------------------------------------

general corporate purposes.

 

SECTION 5.09. Further Assurances. The Borrower will, and will cause each of the
Nationwide Core Entities to, promptly upon request by the Administrative Agent
or the Required Lenders, execute any and all further documents, agreements and
instruments, and take all such further actions which may be required under any
applicable law, or which either Agent or the Required Lenders may reasonably
request, to effectuate the Transactions, all at the expense of the Borrower.

 

SECTION 5.10. REIT Status. The Borrower shall maintain its status as a REIT and
(a) all of the representations and warranties set forth in clauses (a), (b) and
(d) of Section 3.23 shall remain true and correct at all times and (b) all of
the representations and warranties set forth in clause (c) of Section 3.23 shall
remain true and correct in all material respects. The Borrower will do or cause
to be done all things necessary to maintain the listing of its Equity Interest
on the New York Stock Exchange, the American Stock Exchange or the Nasdaq
National Market System (or any successor thereof).

 

SECTION 5.11. Hazardous Materials. The Borrower will, and will cause each of the
Nationwide Core Entities to, do the following:

 

(a) Keep and maintain all Real Properties in material compliance with any
Environmental Laws unless the failure to so comply would not be reasonably
expected to result in a Material Adverse Effect; and

 

(b) Promptly cause the removal of any Hazardous Materials discharged, disposed
of, or otherwise released in, on or under any Real Properties that are in
violation of any Environmental Laws and which would be reasonably expected to
result in a Material Adverse Effect, and cause any remediation required by any
Environmental Laws or Governmental Authority to be performed, though no such
action shall be required if any action is subject to a good faith contest. In
the course of carrying out such actions, the Borrower shall provide the
Administrative Agent with such periodic information and notices regarding the
status of investigation, removal, and remediation, as the Administrative Agent
may reasonably require.

 

ARTICLE VI.

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Issuing Lender
and the Lenders that:

 

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Nationwide Core Entity to, create, incur, assume or permit to exist any
Indebtedness, except Indebtedness to the extent the Borrower and the Nationwide
Core Entities maintain compliance with the covenants set forth in Sections 6.04
and 6.07.

 

Compliance Certificate



--------------------------------------------------------------------------------

SECTION 6.02. Liens. The Borrower will not, and will not permit any Nationwide
Core Entity to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

 

(a) Liens that secure Secured Indebtedness to the extent that the Borrower and
the Nationwide Core Entities maintain compliance with the covenants set forth in
Sections 6.04 and 6.07;

 

(b) Permitted Encumbrances; and

 

(c) without limiting the provisions of clause (a) of this Section, any Lien on
any property or asset of the Borrower or any of the Nationwide Core Entities
existing on the date hereof and set forth in Part B of Schedule 3.13, or, to the
extent not meeting the minimum thresholds for required listing on Schedule 3.13
pursuant to Section 3.13, in an aggregate amount not exceeding $10,000,000
(excluding, however, following the making of the initial Loans hereunder, Liens
securing Indebtedness to be repaid with the proceeds of such Loans, as indicated
on Schedule 3.13); provided that, except with respect to Secured Indebtedness
permitted under clause (a) of this Section, (i) such Lien shall not apply to any
other property or asset of the Borrower or any Nationwide Core Entity, (ii) any
such Lien shall secure only those obligations which it secures on the date
hereof, provided that in any case, the Borrower and the Nationwide Core Entities
shall maintain compliance with the covenants set forth in Sections 6.04 and
6.07.

 

SECTION 6.03. Fundamental Changes.

 

(a) Mergers, Consolidations, Disposal of Assets, Etc. The Borrower will not, and
will not permit any Nationwide Core Entity to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all of its Properties and assets
whether now owned or hereafter acquired, or all or substantially all of the
Equity Interest of any of the Nationwide Core Entities (in each case, whether
now owned or hereafter acquired), or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Nationwide Core Entity (other than the
Borrower) may merge into the Borrower in a transaction in which the Borrower is
the surviving corporation, (ii) any Nationwide Core Entity (other than the
Borrower) may merge into a Nationwide Core Entity in a transaction in which the
surviving entity is a Nationwide Core Entity, (iii) subject to compliance with
the provisions of Section 6.04, any Person (other than a Nationwide Core Entity)
may merge into any Nationwide Core Entity (other than the Borrower in a
transaction in which such Nationwide Core Entity is the surviving entity) and
(iv) to the extent not otherwise permitted by clause (i), (ii) or (iii) above,
the Borrower or any other Nationwide Core Entity may merge or consolidate with
and into any Person, in each case with the prior written approval of the
Required Lenders and (v) any Nationwide Core Entity may sell, transfer, lease or
otherwise dispose of its assets to the Borrower or to another Nationwide Core
Entity; provided that any such merger involving a Person that is not a
Wholly-Owned Subsidiary of (x) the Borrower or (y) any Wholly-Owned Subsidiary
of a Subsidiary of the Borrower immediately prior to such merger shall not be
permitted unless also permitted by Section 6.04.

 

Compliance Certificate



--------------------------------------------------------------------------------

(b) Lines of Business. The Borrower will not, and will not permit any Nationwide
Core Entity to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and the Nationwide Core
Entities on the date of execution of this Agreement and businesses reasonably
related thereto.

 

SECTION 6.04. Investments.

 

The Borrower will not, and will not permit any Nationwide Core Entity to, make
or permit to remain outstanding any Investments except:

 

(a) subject to the limitations set forth in paragraph (c) below, Investments
outstanding on the date hereof and identified in Part B of Schedule 3.15;

 

(b) subject to the limitations set forth in paragraph (c) below, Investments by
the Borrower and the Nationwide Core Entities in the Borrower and the Nationwide
Core Entities; and

 

(c) subject to the limitations set forth below, Investments in Healthcare
Properties:

 

Asset Type

--------------------------------------------------------------------------------

  

Limitations

--------------------------------------------------------------------------------

Individual Healthcare Properties    No individual Healthcare Property or Equity
Interest in a Person owning an individual Healthcare Property shall be acquired
without the consent of the Administrative Agent and the Required Lenders if the
Aggregate Investment Value of such Property exceeds 10% of the Capitalization
Value Portfolio of Healthcare Properties    Unlimited Mortgage Loans acquired by
the Borrower or any Wholly-Owned Subsidiary which have first lien priority on
Healthcare Properties    The Aggregate Investment Value of all such Mortgage
Loans shall not exceed 20% of the Capitalization Value Healthcare Property Under
Construction    The Aggregate Investment Value of all Healthcare Property Under
Construction shall not exceed 20% of Capitalization Value Permitted Investments
   Unlimited Operating Deposit Accounts with Banks    Unlimited

 

Compliance Certificate



--------------------------------------------------------------------------------

SECTION 6.05. Restricted Payments. The Borrower will not, and will not permit
any Nationwide Core Entity to, declare or make, or agree to pay or make,
directly or indirectly, (a) any Restricted Payment in any fiscal year in excess
of 100% of the aggregate amount of Cash Flow for such period; (b) Restricted
Payments to acquire, redeem or retire the Equity Interest in the Borrower to the
extent such Restricted Payments are proceeds received from a substantially
concurrent issue of new Equity Interests in the Borrower; (c) Restricted
Payments during any period while an Event of Default under paragraph (a) or
(b) of Article VII has occurred and is continuing as a result of the Borrower’s
failure to pay any principal or interest due under this Agreement; or
(d) Restricted Payments during any period that any other material non-monetary
Event of Default, has occurred and is continuing, unless after taking into
account all available funds of the Borrower from all other sources, such
Restricted Payments are required in order to enable the Borrower to continue to
qualify as a REIT; provided, however, the Borrower may pay or make any dividend
or other distribution in connection with the purchase or redemption of (i) up to
1,000,000 shares of 7.677% Series A Cumulative Preferred Step-Up REIT Securities
and (ii) up to 1,064,500 shares of 7.75% Series B Cumulative Preferred Stock.

 

SECTION 6.06. Transactions with Affiliates. The Borrower will not, and will not
permit any Nationwide Core Entity to, directly or indirectly, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of their Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Nationwide Core Entity than could be obtained on an
arm’s-length basis from unrelated third parties and (b) any Restricted Payment
permitted by Section 6.05.

 

SECTION 6.07. Certain Financial Covenants. The Borrower will not permit the
non-compliance with any of the following covenants and ratios at any time, such
covenants and ratios to be tested (x) on the last day of each Fiscal Quarter and
(y) at any time acquisitions and Dispositions by the Borrower and its Subsidiary
Entities (provided, in the case of a Joint Venture, such calculation shall be
made based upon the Consolidated Entities’ direct or indirect pro rata share of
such acquisition or Disposition) exceed $100,000,000 in any Fiscal Quarter, and
in the case of clause (y), the following covenants and ratios shall be adjusted
to reflect any such acquisitions and Dispositions:

 

(a) Minimum Net Asset Value. The Borrower will not permit Net Asset Value to be
less than an amount equal to eighty five percent (85%) of the Net Asset Value as
of the Effective Date.

 

(b) Maximum Total Adjusted Outstanding Indebtedness to Capitalization Value. The
Borrower will not permit the ratio of Total Adjusted Outstanding Indebtedness to
Capitalization Value (expressed as a percentage) to be more than 60%.

 

(c) Minimum Fixed Charges Ratio. The Borrower will not permit the Fixed Charges
Ratio to be less than 1.75 to 1.00.

 

(d) Maximum Secured Indebtedness Ratio. The Borrower will not permit the Secured
Indebtedness Ratio to exceed 30%.

 

Compliance Certificate



--------------------------------------------------------------------------------

(e) Minimum Unsecured Interest Coverage Ratio. The Borrower will not permit the
Unsecured Interest Coverage Ratio to be less than 2.00 to 1.00.

 

(f) Maximum Unencumbered Asset Value Ratio. The Borrower will not permit the
Unencumbered Asset Value Ratio to exceed 60%, provided that, the Borrower shall
not be in default under this Section if the Borrower timely complies with the
provisions of Section 2.11(b).

 

SECTION 6.08. Organizational Documents. Without the prior written consent of
Administrative Agent and the Required Lenders, the Borrower will not, and will
not permit any other Person to, Modify any of the terms or provisions in the
Organizational Documents delivered in connection with Section 4.01(e), except:
(a) any Modifications necessary for the Borrower to issue more Equity Interests
(provided such issuance does not otherwise violate the terms of this Agreement);
or (b) Modifications necessary to clarify existing provisions of such
Organizational Documents; or (c) Modifications which would have no material
adverse, substantive effect on the rights or interests of the Lenders or the
Issuing Lender in conjunction with the Loans or Letters of Credits or under the
Loan Documents.

 

SECTION 6.09. Fiscal Year. The Borrower will not change its Fiscal Year for
accounting or tax purposes from a period consisting of the 12-month period
ending on December 31 of each calendar year.

 

SECTION 6.10. Senior Management. The Borrower will cause Douglas M. Pasquale to
be the chief executive officer of the Borrower until the indefeasible payment in
full of the Obligations; provided, however, no Default or Event of Default shall
be deemed to have occurred if Douglas M. Pasquale ceases to be the chief
executive officer of the Borrower so long as the Borrower promptly takes all
action necessary to replace Douglas M. Pasquale, with another similarly
qualified and experienced individual reasonably acceptable to the Required
Lenders in their sole determination.

 

SECTION 6.11. Dispositions. The Borrower will not permit any Disposition by the
Borrower or its Subsidiary Entities of any of its respective Properties if such
Disposition would cause the Borrower to be in violation of any of (a) the
covenants set forth in Section 6.07 or (b) the limitations on Investments set
forth in Section 6.04.

 

ARTICLE VII.

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal on any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b) the Borrower shall fail to pay interest on any Loan or any fee or any other
amount (other than an amount referred to in clause (a) of this Article) payable
under this Agreement or under any other Loan Document, when and as the same
shall become due and

 

Compliance Certificate



--------------------------------------------------------------------------------

payable, and such failure shall continue unremedied for a period of five days;

 

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiary Entities in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or any waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or any waiver hereunder or thereunder, shall prove to have
been incorrect in any material respect when made or deemed made;

 

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to its existence), 5.08,
5.10 or in Article VI;

 

(e) any Event of Default shall occur under any of the other Loan Documents;

 

(f) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in this
Article, including clause (a), (b), (d) or (e) of this Article) or any other
Loan Document and such failure shall continue unremedied for a period of 30 or
more days after notice thereof from the Administrative Agent to the Borrower
(which notice shall be given at the request of any Lender); provided that in the
case of any such Default which is susceptible to cure but cannot be cured within
30 days through the exercise of reasonable diligence, if (i) the Required
Lenders shall not have determined that such default is not susceptible of being
cured within a maximum of 90 days from the Administration Agent’s original
notice of Default, and (ii) such Borrower commences such cure within the initial
30 days period and diligently prosecutes same to completion, such period of 30
days shall be extended for such additional period of time as may be reasonably
necessary to cure same, but in no event shall such extended period exceed 60
days;

 

(g) the Borrower or any Nationwide Core Entity shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, other
than Non-Recourse Indebtedness of the Borrower and the Nationwide Core Entities;

 

(h) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (h) shall not apply to (i) Secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness in accordance with this Agreement or
(ii) Non-Recourse Indebtedness of the Borrower and the Nationwide Core Entities;

 

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Nationwide Core Entities or its debts, or of a
substantial part of its assets, under any Federal, state

 

Compliance Certificate



--------------------------------------------------------------------------------

or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Nationwide
Core Entities or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for a period of 90 days
or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(j) the Borrower or any Nationwide Core Entities shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (i) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Nationwide Core Entities or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(k) the Borrower or any Nationwide Core Entities shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

(l) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against the Borrower, any Nationwide
Core Entities or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or such Nationwide Core Entity
to enforce any such judgment;

 

(m) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower, any
Nationwide Core Entities or any combination thereof in an aggregate amount
exceeding $10,000,000 for all periods;

 

(n) a Change in Control shall occur;

 

(o) the Borrower shall be terminated, dissolved or liquidated (as a matter of
law or otherwise) or proceedings shall be commenced by any Person (including the
Borrower) seeking the termination, dissolution or liquidation of the Borrower
and such proceeding shall continue undismissed for a period of 90 days; or

 

(p) the occurrence of any event which results in a Material Adverse Effect, as
reasonably determined by the Administrative Agent;

 

then, and in every such event (other than an event described in clause (i) or
(j) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, with the consent of the Required Lenders,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) declare the

 

Compliance Certificate



--------------------------------------------------------------------------------

Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other Obligations of the Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
described in clause (i) or (j) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and exercise all of its rights and remedies,
whether provided at law or in equity.

 

ARTICLE VIII.

 

THE ADMINISTRATIVE AGENT

 

Each of the Lenders and the Issuing Lender hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any of its Subsidiary
Entities or other Affiliate thereof as if it were not the Administrative Agent
hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise in writing
by the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth herein and in the other Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiary Entities that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the

 

Compliance Certificate



--------------------------------------------------------------------------------

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other independent
or third party experts selected by it, and shall not be liable for any action
taken or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more subagents appointed by the
Administrative Agent. The Administrative Agent and any such subagent may perform
any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such subagent and to the Related Parties of the
Administrative Agent and any such subagent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Lender and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the approval of the
Borrower (so long as no Event of Default has occurred and is continuing), to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Lender, with the approval of the Borrower (so long as no Event of Default has
occurred and is continuing), appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its subagents and their respective Related Parties in
respect of any actions taken or omitted

 

Compliance Certificate



--------------------------------------------------------------------------------

to be taken by any of them while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

ARTICLE IX.

 

MISCELLANEOUS

 

SECTION 9.01. Notices.

 

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i) if to the Borrower, to Nationwide Health Properties, Inc., 610 Newport
Center Drive, Suite 1150, Newport Beach, California 92660, Attention of Abdo
Khoury (Telecopy No. (949) 759-6887; Telephone No. (949) 718-4413);

 

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1111 Fannin
Street, 10th Floor, Houston, Texas 77002, Attention of Loan and Agency Services
Group (Telecopy No. (713) 750-2892), with a copy to JPMorgan Chase Bank, N.A.,
707 Travis Street, 6th Floor North, Houston, Texas 77002, Attention of Susan
Tate (Telecopy No. (713) 216-2391);

 

(iii) if to the Issuing Lender, to JPMorgan Chase Bank, N.A., 1111 Fannin
Street, 10th Floor, Houston, Texas 77002, Attention of Loan and Agency Services
Group (Telecopy No. (713) 750-2892), with a copy to JPMorgan Chase Bank, N.A.,
707 Travis Street, 6th Floor North, Houston, Texas 77002, Attention of Susan
Tate (Telecopy No. (713) 216-2391); and

 

(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

(b) Notices and other communications to a Lender hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent and such Lender; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by

 

Compliance Certificate



--------------------------------------------------------------------------------

it; provided that approval of such procedures may be limited to particular
notices or communications.

 

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

SECTION 9.02. Waivers; Amendments.

 

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, the Issuing Lender or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Lender and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Lender may have had notice or knowledge of such
Default at the time.

 

(b) Amendments. Neither this Agreement nor any provision hereof may be waived or
Modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, except for the extension of the Revolving Maturity
Date pursuant to Section 2.09(e), (iv) change Section 2.18(b), (c) or (d) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) subordinate the interests of the
Lenders hereunder, without the prior written consent of all the Lenders, or
(vi) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Issuing
Lender or the Swingline Lender hereunder without the prior written consent of
the Administrative Agent, the Issuing Lender or the Swingline Lender, as the
case may be.

 

Compliance Certificate



--------------------------------------------------------------------------------

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Syndication Agent, the
Arrangers and their Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, the Syndication Agent and
the Arrangers, in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Syndication Agent, the Issuing Lender or any Lender,
including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, the Syndication Agent, the Issuing Lender or any Lender,
in connection with the enforcement or protection of its rights in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit and (iv) and all costs, expenses, taxes, assessments and other charges
incurred in connection with any filing, registration, recording or perfection of
any security interest contemplated by any document referred to therein.

 

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Syndication Agent, the Arrangers, the Issuing Lender
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Lender to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiary Entities, or any Environmental Liability
related in any way to the Borrower or any of the its Subsidiary Entities, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses resulted from
the gross negligence or willful misconduct of such Indemnitee.

 

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent, the Issuing Lender
or the Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Issuing Lender or the
Swingline Lender, as the case may be, such

 

Compliance Certificate



--------------------------------------------------------------------------------

Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Lender or the Swingline Lender in
its capacity as such.

 

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e) Payments. All amounts due under this Section shall be payable not later than
10 days after written demand therefor.

 

SECTION 9.04. Successors and Assigns.

 

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Lender that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Lender that issues any Letter of
Credit), Participants (to the extent provided in paragraph (c) of this Section)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Lender and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b) Assignments by Lenders.

 

(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

 

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

 

(B) the Administrative Agent; and

 

(C) the Issuing Lender.

 

Compliance Certificate



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered

 

Compliance Certificate



--------------------------------------------------------------------------------

to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitment of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, the Issuing Lender and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
the Issuing Lender and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c) Participations.

 

(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Swingline Lender or the Issuing Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitment and the Loans owing to
it); provided that (i) such Lender’s obligations under this Agreement and the
other Loan Documents shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent, the Issuing Lender
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement or any other Loan Document; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of

 

Compliance Certificate



--------------------------------------------------------------------------------

the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.17(e) as though it were a
Lender.

 

(d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e) No Assignments to the Borrower or Affiliates. Anything in this Section to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan or LC Exposure held by it hereunder to the Borrower, any Nationwide
Core Entity or any of their Affiliates without the prior consent of each Lender.

 

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent

 

Compliance Certificate



--------------------------------------------------------------------------------

of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

 

SECTION 9.09. Governing Law; Jurisdiction; Etc.

 

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

 

(b) Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Lender or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

 

(c) Waiver of Venue. The Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d) Service of Process. The Borrower hereby irrevocably appoints CT Corporation
System (the “Process Agent”) with an office on the date hereof at 111 8th
Avenue, New York, New York 10011 as its agent to receive on behalf of it and its
property service of copies of the summons and complaint and any other process
which may be served in any such suit, action or proceeding. Such service may be
made by mailing or delivering a copy of such process to the Borrower, in care of
the Process Agent at the Process Agent’s above address and the Borrower hereby
irrevocably

 

Compliance Certificate



--------------------------------------------------------------------------------

authorizes and directs the Process Agent to accept such service on its behalf.
The Administrative Agent and each Lender agree to mail to the Borrower at its
address provided in Section 9.01 a copy of any summons, complaint, or other
process mailed or delivered by it to the Borrower in care of the Process Agent.
As an alternate method of service, the Borrower also irrevocably consents to the
service of any and all process in any such suit, action or proceeding in the
manner provided for notices in Section 9.01. The Borrower agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. All mailings under this Section 9.09 shall be by certified
mail, return receipt requested. Nothing in this Agreement will affect the right
of any party to this Agreement to serve process in any other manner permitted by
law.

 

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Lender and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Lender or any
Lender on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from or
on behalf of the Borrower relating to the Borrower, its Subsidiaries or
Affiliates or

 

Compliance Certificate



--------------------------------------------------------------------------------

their respective businesses, other than any such information that is available
to the Administrative Agent, the Issuing Lender or any Lender on a
nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 9.13. USA PATRIOT Act. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.

 

SECTION 9.14. Co-Agents. Anything herein to the contrary notwithstanding, none
of the Joint Bookrunners, Joint Lead Arrangers, or Syndication Agent listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender, Swingline Lender or the
Issuing Bank hereunder.

 

SECTION 9.15. Additional Commitments. At any time on or before the date that is
two (2) years immediately following the Effective Date, the Borrower shall have
the right, exercisable no more than two (2) times, to request that the
Administrative Agent permit additional Commitments to be added under the terms
of this Agreement in excess of the Lenders’ then outstanding Commitments in a
minimum increment of at least Fifty Million Dollars ($50,000,000), or integral
multiples of Five Million Dollars ($5,000,000) in excess thereof (the requested
amount being, the “Additional Commitment Amount”), to be allocated to either the
Term Loan Commitments or the Revolving Credit Commitments, subject to the
following:

 

(a) (i) The aggregate amount of the Lenders’ Commitments shall not exceed Eight
Hundred Fifty Million Dollars ($850, 000,000) less the amounts of any prior
reductions or terminations of Commitments pursuant to Section 2,09(d), and
(ii) the Additional Commitment Amount shall not exceed One Hundred Fifty Million
Dollars ($150,000,000) in the aggregate.

 

(b) Any such request shall be made by the Borrower giving written notice (the
“Additional Commitment Notice”) to the Administrative Agent within twenty one
(21) months after the Effective Date, which notice shall set forth such details
with respect thereto as are reasonably requested by the Administrative Agent.
Upon receipt of the Additional Commitment Notice, the Administrative Agent shall
notify the then existing Lenders of the terms of such Additional Commitment
Notice and each Lender’s pro rata share of the proposed Additional Commitment
Amount. If any Lender rejects the offer to increase its respective Commitment or
accepts only a portion thereof, which each Lender may do in its sole and
absolute discretion, the Administrative Agent shall further offer the rejected
shares (or rejected portions thereof) to the Lenders that have accepted the
proposed increase in their Commitments (each an “Accepting

 

Compliance Certificate



--------------------------------------------------------------------------------

Lender”), pro rata based on the sum of their then existing Commitments plus any
additional portion of the Additional Commitment Amount which they have
previously accepted. If any Lender shall not respond to a request by the
Administrative Agent pursuant to this clause (b) within ten (10) Business Days
after receipt of an offer (including any offer for a portion of the Additional
Commitment Amount rejected by another Lender), such Lender shall be deemed to
have rejected such offer. The Administrative Agent shall notify the Borrower of
all acceptances and rejections with respect to the Additional Commitment Amount
by the Lenders. If such acceptances are satisfactory to the Borrower, the
Commitments of the Accepting Lenders shall be increased by their respective
portions of the Additional Commitment Amount without the consent of any other
Lender, subject, however, to (i) no Default or Event of Default being in
existence at such time, (ii) the Borrower issuing substitute Notes, (iii) the
Accepting Lenders paying to the Administrative Agent (on behalf of the other
Lenders) the aggregate amount determined by the Administrative Agent to be
necessary so that each Initial Accepting Lender’s pro rata share of outstanding
Loans and LC Exposure, if applicable, matches the ratio of its increased
Commitment to the aggregate amount of all revised Commitments after giving
effect to the Additional Commitment Amount, (iv) the Borrower, the Accepting
Lenders and the Administrative Agent executing such other documents evidencing
such adjustments in the Commitments and the Loans as shall be reasonably
acceptable to the Borrower, the Accepting Lenders, the Administrative Agent and
the Issuing Lender and (v) the Borrower paying all of the Administrative Agent’s
reasonable out-of-pocket expenses in connection with the foregoing. The
Administrative Agent shall promptly pay to the applicable Lenders their share of
any payments received from the Accepting Lenders in accordance with the
immediately preceding sentence.

 

(c) Notwithstanding anything to the contrary contained herein, if the Lenders do
not accept increases in their aggregate Commitments in the full amount of the
Additional Commitment Amount in accordance with paragraph (b) above, the
Borrower may designate one or more proposed lenders to the Administrative Agent
and the Issuing Lender to become Lenders under this Agreement with respect to
such balance of the Additional Commitment Amount (but in no event with proposed
commitments of less than $10,000,000 unless the Administrative Agent consents
thereto), subject in each case to the prior approval of the Administrative Agent
and the Issuing Lender, which approvals shall not be unreasonably withheld or
delayed if such proposed lenders meet the standards of an Eligible Assignee. If
such proposed lenders are so approved, such lenders shall become additional
Lenders under this Agreement in accordance with their respective Commitments
without the consent of any other Lenders, subject, however, to (i) no Default or
Event of Default being in existence at such time, (ii) the Borrower issuing
substitute Notes to the new Lenders, (iii) such new Lenders paying to the
Administrative Agent (on behalf of the other Lenders) the aggregate amount
determined by the Administrative Agent to be necessary so that each new Lender’s
pro rata share of outstanding Loans and LC Exposure matches the ratio of its
Commitment to the aggregate amount of all Commitments after giving effect to the
Additional Commitment Amount, (iv) the Borrower, the new Lenders and the
Administrative Agent executing such other documents evidencing their addition as
Lenders hereunder and the adjustment of the Commitments and Loans as shall be
reasonably acceptable to the Borrower, the Administrative Agent and the Issuing
Lender, including each such new Lender’s compliance with the provisions of
clauses (ii), (iii) and (v) of Section 9.04(b), and (v) the Borrower paying all
of the Administrative Agent’s reasonable out-of-pocket expenses in connection
with the foregoing. The Administrative Agent shall promptly pay to the
applicable Lenders their share of any payments received from such new Lenders in
accordance with the immediately preceding sentence.

 

Compliance Certificate



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, each Lender hereby authorizes the Administrative Agent (on
behalf of the Lenders) to enter into amendments and modifications of this
Agreement and the other Loan Documents to the extent necessary to reflect the
adjustment of the Commitments and the Loans, the addition of new Lenders and the
other matters contemplated by this Section.

 

SECTION 9.16. No Novation. This Agreement amends and restates the Existing
Credit Agreement in its entirety. Any reference to the Existing Credit
Agreement, whether in any other Loan Document or otherwise, shall be deemed to
reference this Agreement. The execution and delivery of this Agreement amending
and restating the terms and provisions of the Existing Credit Agreement and the
replacement of the Notes do not constitute, and shall not be construed as
constituting, a novation of the obligations of the Borrower under the Existing
Credit Agreement.

 

[Signature Pages Follow]

 

Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

NATIONWIDE HEALTH PROPERTIES, INC.,

a Maryland corporation

By:   /s/    ABDO H. KHOURY    

Name:

 

Abdo H. Khoury

   

Title:

 

Chief Financial & Portfolio Officer

Senior Vice President

 

Address:

 

610 Newport Center Drive

Suite 1150

Newport Beach, CA 92660

Taxpayer ID # 95-3997619

 

Compliance Certificate



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:   /s/ Susan M. Tate    

Name:

 

Susan M. Tate

   

Title:

 

Vice President

 

Compliance Certificate



--------------------------------------------------------------------------------

LENDERS

JPMORGAN CHASE BANK, N.A.

By:   /s/ Susan M. Tate    

Name:

 

Susan M. Tate

   

Title:

 

Vice President

 

Compliance Certificate



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

By:   /s/ Kevin R. Wagley    

Name:

 

Kevin R. Wagley

   

Title:

 

Senior Vice President

 

Compliance Certificate



--------------------------------------------------------------------------------

KEY BANK NATIONAL ASSOCIATION

By:   /s/ Gregory P. Smith    

Name:

 

Gregory P. Smith

   

Title:

 

Vice President

 

Compliance Certificate



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC

By:   /s/ Doris Mesa    

Name:

 

Doris Mesa

   

Title:

 

Associate Director

Banking Products Services, US

 

Compliance Certificate



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:   /s/ Ronald K. Peters    

Name:

 

Ronald K. Peters

   

Title:

 

Vice President

 

Compliance Certificate



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH

By:   /s/ Charles Heidsieck    

Name:

 

Charles Heidsieck

   

Title:

 

Managing Director

 

Compliance Certificate



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION

By:   /s/ James S. Conville    

Name:

 

James S. Conville

   

Title:

 

Assistant Vice President

 

Compliance Certificate



--------------------------------------------------------------------------------

EMIGRANT SAVINGS BANK, A DIVISION OF NEW YORK PRIVATE BANK & TRUST By:   /s/
PATRICIA GOLDSTEIN    

Name:

 

Patricia Goldstein

   

Title:

 

Senior Executive Vice President

 

Compliance Certificate



--------------------------------------------------------------------------------

LASALLE BANK, NATIONAL ASSOCIATION

By:   /s/ Robert E. Goeckel    

Name:

 

Robert E. Goeckel

   

Title:

 

Vice President

 

Compliance Certificate



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

By:   /s/ Stephanie Juneau    

Name:

 

Stephanie Juneau

   

Title:

 

Vice President

 

Compliance Certificate



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.

By:   /s/ David Bouton    

Name:

 

David Bouton

   

Title:

 

Vice President

 

Compliance Certificate



--------------------------------------------------------------------------------

KBC BANK, N.V.

By:   /s/ Jean Pierre Diels    

Name:

 

Jean Pierre Diels

   

Title:

 

First Vice President

 

Compliance Certificate



--------------------------------------------------------------------------------

UNITED OVERSEAS BANK LIMITED, LOS ANGELES AGENCY By:   /s/ Hoong Chen    

Name:

 

Hoong Chen

   

Title:

 

FVP & General Manager

 

Compliance Certificate



--------------------------------------------------------------------------------

ALLIED IRISH BANK, P.L.C.

By:   /s/ Anthony O’Reilly    

Name:

 

Anthony O’Reilly

   

Title:

 

Senior Vice President

 

Compliance Certificate



--------------------------------------------------------------------------------

SUNTRUST BANK

By:   /s/ W. Brooks Hubbard    

Name:

 

W. Brooks Hubbard

   

Title:

 

Director

 

Compliance Certificate



--------------------------------------------------------------------------------

THE BANK OF NEW YORK

By:   /s/ Jonathan Rollins, CFA    

Name:

 

Jonathan Rollins, CFA

   

Title:

 

Vice President

 

Compliance Certificate



--------------------------------------------------------------------------------

CHANG HWA COMMERCIAL BANK, LTD., LOS ANGELES BRANCH By:   /s/ Wen-Che Chen    

Name:

 

Wen-Che Chen

   

Title:

 

V.P. & General Manager

 

Compliance Certificate



--------------------------------------------------------------------------------

FIRST COMMERCIAL BANK, LOS ANGELES BRANCH By:   /s/ Chih-Tiao Shih    

Name:

 

Chih-Tiao Shih

   

Title:

 

SAVP & Deputy General Manager

 

Compliance Certificate



--------------------------------------------------------------------------------

INTERNATIONAL COMMERCIAL BANK OF CHINA, LOS ANGELES BRANCH By:   /s/ Richard
C.H. Tu    

Name:

 

Richard C.H. Tu

   

Title:

 

VP & Deputy GM

 

Compliance Certificate



--------------------------------------------------------------------------------

BANCA DI ROMA SpA

By:   /s/ Richard G. Dietz    

Name:

 

Richard G. Dietz

   

Title:

 

Vice President

 

Compliance Certificate



--------------------------------------------------------------------------------

BANK OF COMMUNICATION, NEW YORK BRANCH By:   /s/ Hong Tu    

Name:

 

Hong Tu

   

Title:

 

General Manager

 

Compliance Certificate



--------------------------------------------------------------------------------

COMERICA BANK

By:   /s/ Adam Sheets    

Name:

 

Adam Sheets

   

Title:

 

Account Officer

 

Compliance Certificate



--------------------------------------------------------------------------------

THE BANK OF EAST ASIA, LIMITED, LOS ANGELES BRANCH By:   /s/ Victor Li    

Name:

 

Victor Li

   

Title:

 

General Manager

 

Compliance Certificate



--------------------------------------------------------------------------------

TAIPEI FUBON BANK NEW YORK AGENCY

By:   /s/ Sophia Jing    

Name:

 

Sophia Jing

   

Title:

 

VP & General Manager

 

Compliance Certificate



--------------------------------------------------------------------------------

List of Omitted Schedules and Exhibits

 

The following schedules and exhibits to the Credit Agreement have been omitted
and shall be furnished supplementally to the Commission upon request:

 

Schedule 2.01

   —    Commitments

Schedule 3.06

   —   

Litigation and Environmental Disclosed Matters

Schedule 3.13

   —   

Material Agreements and Liens

Schedule 3.14

   —   

Stock Options

Schedule 3.15

   —   

Subsidiaries and Investments

Schedule 3.16

   —   

Real Property

Schedule 3.24

   —   

Leases

Schedule 4.01(e)

   —   

Organizational Documents

Exhibit A

   —   

Form of Assignment and Assumption

Exhibit B-1

   —   

Form of Note for Revolving Loans

Exhibit B-2

   —   

Form of Note for Competitive Loans

Exhibit B-3

   —   

Form of Note for Swingline Loans

Exhibit B-4

   —   

Form of Note for Term Loans

Exhibit C

   —   

Form of Borrowing Request

Exhibit D

   —   

Form of Interest Election Request

Exhibit F

   —   

Form of Opinion of Counsel to the Borrower

Exhibit G

   —   

Form of Opinion of Special New York Counsel to the Borrower

Exhibit H

   —   

Form of Compliance Certificate